 

Exhibit 10.2

 

EXECUTION VERSION

 

Privileged

 

 

 

BACKSTOP AGREEMENT

 

AMONG

 

AMC ENTERTAINMENT HOLDINGS, INC.,

 

EACH OF THE OTHER CREDIT PARTIES LISTED ON SCHEDULE 1 HERETO, AND

 

THE BACKSTOP PARTIES PARTY HERETO

 

Dated as of July 10, 2020

 

 



 



 



 

TABLE OF CONTENTS

 

    Page       ARTICLE I DEFINITIONS 2       Section 1.1 Definitions 2      
Section 1.2 Construction 13       ARTICLE II BACKSTOP COMMITMENT 14      
Section 2.1 The Rights Offering 14       Section 2.2 The Subscription Commitment
and Backstop Commitment 14       Section 2.3 Backstop Party Default 14      
Section 2.4 Funding 15       Section 2.5 Closing 17       Section 2.6 No
Transfer of Backstop Commitments 18       Section 2.7 Designation Rights 18    
  Section 2.8 Notification of Aggregate Principal Amount of Exercised
Subscription Rights and Oversubscription Rights. 19       Section 2.9 Rights
Offering 19       ARTICLE III BACKSTOP PREMIUMS 19       Section 3.1 The
Backstop Premiums Payable by the Credit Parties 19       Section 3.2 Payment of
the Backstop Premium 20       Section 3.3 Tax Treatment 20       ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES 20       Section 4.1
Disclosure in the Offering Memorandum. 20       Section 4.2 [Reserved] 21      
Section 4.3 No Offers. 21       Section 4.4 No General Solicitation. 21      
Section 4.5 Rule 144A(d)(3). 21       Section 4.6 No Registration. 21      
Section 4.7 Investment Company Act. 21       Section 4.8 No Payments for
Solicitation. 21       Section 4.9 Due Incorporation. 21       Section 4.10
Authorized Shares. 22       Section 4.11 Disclosure. 22       Section 4.12 Due
Authorization and Enforceability. 22

 



i

 

 

TABLE OF CONTENTS

 

    Page

      Section 4.13 Security Documents. 23       Section 4.14 No consent. 23    
  Section 4.15 No Conflict. 23       Section 4.16 Consolidated Financial
Statements. 24       Section 4.17 Legal Proceedings. 24       Section 4.18
Properties. 24       Section 4.19 Intellectual Property. 25       Section 4.20
No Violation. 25       Section 4.21 KPMG. 25       Section 4.22 CohnReznick. 25
      Section 4.23 Tax Returns. 25       Section 4.24 Labor. 26       Section
4.25 Dividends. 26       Section 4.26 Insurance. 26       Section 4.27 Licenses.
26       Section 4.28 Internal Controls. 26       Section 4.29 Disclosure
Controls. 27       Section 4.30 Environmental Laws. 27       Section 4.31 ERISA.
27       Section 4.32 Money Laundering. 28       Section 4.33 Sarbanes-Oxley. 28
      Section 4.34 OFAC. 28       Section 4.35 Anti-bribery. 28       Section
4.36 Sanctions. 29       Section 4.37 Statistical Data. 29       Section 4.38
Prohibited Dealings. 29       Section 4.39 [Reserved] 29       Section 4.40
Information Technology. 29       ARTICLE V [Reserved] 30       ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF THE BACKSTOP PARTIES 30       Section 6.1
Incorporation 30

 



ii

 

 

TABLE OF CONTENTS

 



    Page       Section 6.2 Corporate Power and Authority 30       Section 6.3
Execution and Delivery 30       Section 6.4 No Registration 30       Section 6.5
Purchasing Intent 31       Section 6.6 Sophistication; Evaluation 31      
Section 6.7 Subordinated Notes 31       Section 6.8 No Conflict 31       Section
6.9 Consents and Approvals 32       Section 6.10 No Broker’s Fees 32      
ARTICLE VII ADDITIONAL COVENANTS 32       Section 7.1 Commercially Reasonable
Efforts 32       Section 7.2 Blue Sky 33       Section 7.3 No Integration; No
General Solicitation 33       Section 7.4 Listing 33       Section 7.5
Compliance with the New First Lien Notes Indenture and Second Lien Subordinated
Notes Indenture. 33       Section 7.6 Incurrence of Additional Debt Obligations
33       Section 7.7 Alternative Transactions 34       Section 7.8 DTC
Eligibility 34       Section 7.9 Use of Proceeds 34       Section 7.10
Registration Rights Agreement. 34       Section 7.11 Notes Legend. 34      
Section 7.12 Conditions to Modification of the Convertible Notes Exchange 34    
  ARTICLE VIII CONDITIONS TO THE OBLIGATIONS OF THE PARTIES 34       Section 8.1
Conditions to the Obligations of the Backstop Parties 34       Section 8.2
Waiver or Amendment of Conditions to the Obligations of the Backstop Parties 37
      Section 8.3 Conditions to the Obligations of the Credit Parties 37      
ARTICLE IX INDEMNIFICATION AND CONTRIBUTION 38       Section 9.1 Indemnification
Obligations 38       Section 9.2 Indemnification Procedure 39       Section 9.3
Settlement of Indemnified Claims 40

 



iii

 



 

TABLE OF CONTENTS

 

    Page

      Section 9.4 Contribution 40       Section 9.5 Treatment of Indemnification
Payments 40       Section 9.6 Survival of Representations, Warranties,
Covenants, Indemnities and Agreements 41       ARTICLE X TERMINATION 41      
Section 10.1 Consensual Termination 41       Section 10.2 Automatic Termination;
General 41       Section 10.3 Termination by the Credit Parties 42       Section
10.4 Termination by the Requisite Backstop Parties 42       Section 10.5
Termination by Backstop Parties 43       Section 10.6 Effect of Termination 44  
    ARTICLE XI GENERAL PROVISIONS 45       Section 11.1 Notices 45       Section
11.2 Assignment; Third-Party Beneficiaries 46       Section 11.3 Prior
Negotiations; Entire Agreement 46       Section 11.4 Governing Law; Venue 46    
  Section 11.5 Waiver of Jury Trial 47       Section 11.6 Counterparts 47      
Section 11.7 Waivers and Amendments; Rights Cumulative; Consent; Limitations 47
      Section 11.8 Headings 48       Section 11.9 Specific Performance 48      
Section 11.10 Damages 48       Section 11.11 No Reliance 48       Section 11.12
Publicity 48       Section 11.13 No Recourse 49       Section 11.14 Fiduciary
Duties 49       Section 11.15 Severability 50       Section 11.16 Exchange Rate.
50

 

SCHEDULES

 

Schedule 1   Guarantors Schedule 2   Backstop Commitments

 

iv

 



 

TABLE OF CONTENTS

 

    Page      

Schedule 3  Initial Backstop Parties Schedule 4  Consents

 

EXHIBITS

 

Exhibit A  Transaction Support Agreement Exhibit B  Form of Funding Notice
Exhibit C  Form of Weil, Gotshal & Manges LLP Closing Opinion

 



v

 



 

BACKSTOP COMMITMENT AGREEMENT

 

THIS BACKSTOP COMMITMENT AGREEMENT (together with the exhibits attached hereto
and as may be amended, restated, supplemented, or otherwise modified from time
to time in accordance with the terms hereof, this “Agreement”), dated as of July
10, 2020, is made by and among:

 

(i)AMC ITD, LLC, AMC License Services, LLC, American Multi-Cinema, Inc., and AMC
Card Processing Services, Inc. (each a “Guarantor” and together the
“Guarantors”) and AMC Entertainment Holdings, Inc. (the “Issuer” and, together
with the Guarantors, the “Credit Parties”); and

 

(ii)each of the Backstop Parties (as defined below).

 

Each Credit Party and each Backstop Party is referred to herein, individually,
as a “Party” and, collectively, as the “Parties.”

 

RECITALS

 

WHEREAS, the Issuer and the applicable Subordinated Notes Indentures Trustees
(as defined below) are parties to the applicable Subordinated Notes Indentures
(as defined below), under which (i) the 2024 and 2026 Notes (as defined below)
were issued in the original aggregate principal amount of £500,000,000 and
$595,000,000, respectively; (ii) the 2025 Notes (as defined below) were issued
in the original aggregate principal amount of $600,000,000; and (iii) the 2027
Notes (as defined below) were issued in the original aggregate principal amount
of $475,000,000. The current principal amount outstanding of the 2024 and 2026
Notes is £500,000,000 and $595,000,000, respectively, the current principal
amount outstanding of the 2025 Notes is $600,000,000, and the current principal
amount outstanding of the 2027 Notes is $475,000,000 such that the current
principal amount outstanding of the Subordinated Notes is $1,670,000,000 and
£500,000,000;

 

WHEREAS, prior to the date hereof, the Parties have negotiated the terms of the
Transaction (as defined below) in good faith and at arm’s length, as set forth
and as specified in (i) the Transaction Support and Standstill Agreement
(including all exhibits attached thereto, the “Transaction Support Agreement”),
dated as of the date hereof, entered into by and among the Credit Parties and
certain Consenting Noteholders (as defined therein) party thereto, attached
hereto as Exhibit A, and (ii) the Offering Memorandum used in connection with
the Exchange Offer and Consent Solicitation (as defined below) and the Rights
Offering (as defined below) for the New First Lien Notes (as defined below);

 

WHEREAS, the Transaction will be effectuated through: (i) an amendment to the
existing exchange offer conducted by the Credit Parties to exchange any and all
of the Subordinated Notes for, among other things, Second Lien Subordinated
Notes in the aggregate principal amount of approximately $1.7 billion as
described in the Offering Memorandum (as so amended, the “Exchange Offer”), and
a related consent solicitation (the “Consent Solicitation”) to remove
substantially all of the covenants in the Subordinated Notes Indentures
(together, the “Exchange Offer and Consent Solicitation”), which the Company
will hold open for a minimum of ten (10) Business Days, (ii) the issuance of the
New First Lien Notes by the Issuer to the Participating Holders (as defined in
the Offering Memorandum) pursuant to the Rights Offering and to the Backstop
Parties pursuant to the Backstop Commitment (as defined below), each on the
terms described herein and in the Offering Memorandum (such transactions in
clauses (i) and (ii) collectively referred to herein as the “Transaction”);

 





 

 

WHEREAS, in connection with the Transaction and pursuant to this Agreement, and
in accordance with the Offering Memorandum, the Credit Parties will conduct a
rights offering for the Rights Offering Notes (as defined below); and

 

WHEREAS, subject to the terms and conditions contained in this Agreement, each
Backstop Party has agreed to purchase (on a several and not joint basis) its
Backstop Commitment Percentage of the Unsubscribed New First Lien Notes, if any;

 

NOW, THEREFORE, in consideration of the mutual promises, agreements,
representations, warranties and covenants contained herein, the receipt and
sufficiency of which are hereby acknowledged, each of the Parties hereby agrees
as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1            Definitions. Except as otherwise expressly provided in
this Agreement, whenever used in this Agreement (including any Exhibits and
Schedules attached hereto), the following terms shall have the respective
meanings specified therefor below:

 

“2024 and 2026 Notes” means each of the £500,000,000 in aggregate principal
amount of 6.375% Senior Subordinated Notes due 2024 and the $595,000,000 in
aggregate principal amount of 5.875% Senior Subordinated Notes due 2026, in each
case issued by the Issuer pursuant to the 2024 and 2026 Notes Indenture.

 

“2024 and 2026 Notes Claims” means any Claims arising under or related to the
2024 and 2026 Notes Indenture.

 

“2024 and 2026 Notes Indenture” means that certain indenture, dated November 8,
2016 (as amended, modified, or otherwise supplemented from time to time), by and
among the Issuer, each of the guarantors named therein and the 2024 and 2026
Notes Indenture Trustee.

 

“2024 and 2026 Notes Indenture Trustee” means U.S. Bank National Association, in
its capacity as trustee under the 2024 and 2026 Notes Indenture.

 

“2025 Notes” means the $600,000,000 in aggregate principal amount of 5.75%
Senior Subordinated Notes due 2025, issued by AMC Entertainment Inc. pursuant to
the 2025 Notes Indenture.

 

“2025 Notes Claims” means any Claims arising under or related to the 2025 Notes
Indenture.

 



2

 



 

“2025 Notes Indenture” means that certain indenture, dated June 5, 2015 (as
amended, modified, or otherwise supplemented from time to time), by and among
AMC Entertainment Inc., each of the guarantors named therein and the 2025 Notes
Indenture Trustee.

 

“2025 Notes Indenture Trustee” means U.S. Bank National Association, in its
capacity as trustee under the 2025 Notes Indenture.

 

“2027 Notes” means the $475,000,000 in aggregate principal amount of 6.125%
Senior Subordinated Notes due 2027, issued by the Issuer pursuant to the 2027
Notes Indenture.

 

“2027 Notes Claims” means any Claims arising under or related to the 2027 Notes
Indenture.

 

“2027 Notes Indenture” means that certain indenture, dated March 17,2017 (as
amended, modified, or otherwise supplemented from time to time), by and among
the Issuer, each of the guarantors named therein and the 2027 Notes Indenture
Trustee.

 

“2027 Notes Indenture Trustee” means U.S. Bank National Association, in its
capacity as trustee under the 2027 Notes Indenture.

 

“Additional Silver Lake First Lien Notes” means the $100 million of additional
first lien notes under the Additional Silver Lake First Lien Notes Indenture
(with identical terms, other than issuance price, to the New First Lien Notes)
purchased by Silver Lake on the closing date of the Exchange Offers at a cash
price of 90% of their principal amount less a 2% arranger fee in cash.

 

“Additional Silver Lake First Lien Notes Indenture” means the indenture
(separate from the New First Lien Notes Indenture) to be entered into by and
among the Credit Parties and U.S. Bank National Association, as the initial
trustee and collateral agent, pursuant to which the Additional Silver Lake First
Lien Notes will be issued. For the avoidance of doubt, the Additional Silver
Lake First Lien Notes Indenture shall be separate from the New First Lien Notes
Indenture.

 

“Advisors” means (i) Milbank LLP and (ii) Guggenheim Securities, LLC., in their
capacities as legal, financial and strategic advisors, as applicable, to the
Backstop Parties.

 

“Affiliate” or “Affiliated” means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under common control with,
such Person as of the date on which, or at any time during the period for which,
the determination of affiliation is being made (including any Related Funds of
such Person); provided, that for purposes of this Agreement, no Backstop Party
shall be deemed an Affiliate of the Credit Parties or any of their Subsidiaries.
For purposes of this definition, the term “control” (including the correlative
meanings of the terms “controlled by” and “under common control with”), as used
with respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by Contract or
otherwise.

 

“Agreement” has the meaning set forth in the Preamble.

 

3

 

 

“Alternative Transaction” means any dissolution, winding up, liquidation,
reorganization, assignment for the benefit of creditors, merger, transaction,
consolidation, business combination, joint venture, partnership, sale of assets,
financing (debt or equity), or restructuring of, or any recapitalization,
repurchase, exchange or amendment of a material portion of the indebtedness of,
any of the Credit Parties, other than the Transaction.

 

“Available New First Lien Notes” means the Unsubscribed New First Lien Notes and
(subject to the Oversubscription Rights of any other holders of Subordinated
Notes Claims in the Rights Offering, which shall have priority with respect to
any allocation of Rights Offering Notes) the Rights Offering Notes that any
Backstop Party fails to purchase as a result of a Backstop Party Default by such
Backstop Party.

 

“Backstop Amount” has the meaning set forth in Section 2.4(a)(vi) hereof.

 

“Backstop Commitment” has the meaning set forth in Section 2.2(b) hereof.

 

“Backstop Commitment Percentage” means, with respect to any Backstop Party, such
Backstop Party’s percentage of the Backstop Commitment as set forth adjacent to
such Backstop Party’s name under the column titled “Backstop Commitment
Percentage” on Schedule 2 (as it may be amended, supplemented or otherwise
modified from time to time in accordance with this Agreement). Any reference to
“Backstop Commitment Percentage” in this Agreement means the Backstop Commitment
Percentage in effect at the time of the relevant determination.

 

“Backstop Commitment Premiums” has the meaning set forth in Section 3.1 hereof.

 

“Backstop Party” or “Backstop Parties” means, relating to any Backstop
Commitment, either (A) an actual or beneficial holder or holders of such
Backstop Commitment, including the signatory therefor, its affiliates and its
and their respective accounts and funds advised or managed by any of them, or
other entities that hold Subordinated Notes directly or indirectly on their
behalf (or their applicable designees), or (B) an actual or beneficial holder or
holders of Backstop Commitments (or their applicable designees), which for the
avoidance of doubt, in the case of an investment fund or separate account
managed or advised by an investment manager, adviser, or sub-adviser, shall mean
such investment manager, adviser or sub-adviser on behalf of such investment
fund or separate account unless otherwise identified by the Backstop Party on
such Backstop Party’s signature page. With respect to any signatory to this
Agreement, the applicable definition of Backstop Party as between clauses (A)
and (B) above shall be either (x) identified on a strictly confidential basis to
Weil, Gotshal & Manges LLP by Milbank LLP or (y) as identified by the Backstop
Party on such Backstop Party’s signature page.

 

“Backstop Party Default” means, with respect to any Backstop Party, (x) such
Backstop Party fails to (i) fully exercise all of its Subscription Rights
pursuant to and in accordance with the Rights Offering in accordance with
Section 2.2(a) hereof or (ii)  deliver and pay the aggregate Purchase Price
payable by it for its Backstop Commitment Percentage of any Unsubscribed New
First Lien Notes by the Closing Date in accordance with Section 2.4 hereof or
(y) such Backstop Party denies or disaffirms its obligations in writing
(electronic or otherwise) pursuant to Section 2.2(a) or Section 2.4 hereof.

 



4

 

 

“Backstop Party Replacement” has the meaning set forth in Section 2.3(a) hereof.

 

“Backstop Party Replacement Period” has the meaning set forth in Section 2.3(a)
hereof.

 

“Backstop Party Withdrawal Replacement” has the meaning set forth in
Section 10.5(b) hereof.

 

“Backstop Party Withdrawal Replacement Period” has the meaning set forth in
Section 10.5(b) hereof.

 

“Backstop Premiums” has the meaning set forth in Section 3.1 hereof.

 

“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§
101–1532 (as amended from time to time).

 

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banks in New York City, New York are not open for business.

 

“Claim” means (a) a right to payment, whether or not such right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured, or unsecured, or (b) a right to
an equitable remedy for breach of performance if such breach gives rise to a
right to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured,
or unsecured, each as set forth in section 101(5) of the Bankruptcy Code.

 

“Class A Common Stock” means the Class A common stock of AMC Entertainment
Holdings, Inc.

 

“Closing” has the meaning set forth in Section 2.5(a) hereof.

 

“Closing Date” has the meaning set forth in Section 2.5(a) hereof.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” has the meaning set forth in the Offering Memorandum.

 

“Collateral Agent” means GLAS Trust Company LLC, as Collateral Agent under the
New First Lien Notes Indenture.

 

“Consent Solicitation” has the meaning set forth in the Recitals.

 

“Contract” means any agreement, contract or instrument, including any loan,
note, bond, mortgage, indenture, guarantee, deed of trust, license, franchise,
commitment, lease, franchise agreement, letter of intent, memorandum of
understanding or other obligation, and any amendments thereto, whether written
or oral.

 

“Convertible Notes” means the Company’s 2.95% Senior Convertible Notes due 2024
issued pursuant to the Convertible Notes Indenture in the principal amount of
$600.0 million.

 



5

 

 

“Convertible Notes Exchange” means collectively (a) an amendment and exchange
pursuant to which the maturity of the Convertible Notes is extended from
September 15, 2024 to May 1, 2026 and a first-priority lien on the Collateral is
granted to secure indebtedness thereunder and the Second Lien Subordinated Notes
are permitted thereunder to be secured by a second-priority lien on the same
Collateral, and (b) Silver Lake’s purchase of Additional Silver Lake First Lien
Notes at a cash price of 90% of their principal amount less a 2% arranger fee in
cash and its consent to the $100 million of additional basket availability of
first lien obligations as provided under the terms of the New First Lien Notes
and Second Lien Subordinated Notes.

 

“Convertible Notes Indenture” means the Indenture dated as of September 14,
2018, pursuant to which the Convertible Notes were issued, between the Company,
the guarantors party thereto and U.S. Bank National Association, as the initial
trustee, as amended, supplemented or otherwise modified and in effect from time
to time, as such may be amended or exchanged pursuant to the Convertible Notes
Exchange.

 

“Credit Agreement” means that certain loan facility credit agreement, dated as
of April 30, 2013 (as amended, modified, or otherwise supplemented from time to
time), among the Issuer, and certain subsidiaries of the Issuer as borrowers and
guarantors, the Credit Agreement Agent and the financial institutions from time
to time party thereto as lenders.

 

“Credit Agreement Agent” means Citicorp North America, Inc., in its capacity as
administrative agent under the Credit Agreement.

 

“Credit Agreement Facility” means the loan facility entered into by the Issuer
pursuant to the Credit Agreement.

 

“Credit Parties” has the meaning set forth in the Preamble.

 

“DCIP” has the meaning set forth in Section 4.16 hereof.

 

“Dealer Manager” means Moelis & Company LLC.

 

“Dealer Manager Agreement” means the Dealer Manager Agreement, dated June 3,
2020, by and among the Credit Parties and the Dealer Manager, as amended and
restated on July 10, 2020.

 

“Defaulting Backstop Party” means the applicable defaulting Backstop Party in
respect of a Backstop Party Default that is continuing.

 

“Definitive Documents” means this Agreement, the Transaction Support Agreement
(including the exhibits attached thereto), the New First Lien Notes Indenture,
the Second Lien Subordinated Notes Indenture, Additional Silver Lake First Lien
Notes Indenture, Offering Memorandum, the Subscription Agreements, the
Subscription Escrow Agreement, the Registration Rights Agreement, the Security
Documents, the Intercreditor Agreement, the Intercreditor Agreement Joinder and
any such other documentation, agreements or supplements referred to herein or
therein or otherwise contemplated hereby.

 

“DTC” means The Depository Trust Company.

 



6

 

 

“Enforceability Limitations” has the meaning set forth in Section 4.12 hereof.

 

“Environmental Laws” has the meaning set forth in Section 4.30 hereof.

 

“Equity Interests” means all shares of capital stock, common or preferred equity
or other equity interests, and any options, warrants, convertible securities or
other rights, agreements, arrangements or commitments of any character relating
to the same.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“Event” means any event, development, occurrence, circumstance, effect,
condition, result, state of facts or change.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Offer” has the meaning set forth in the Recitals.

 

“Exchange Offer and Consent Solicitation” has the meaning set forth in the
Recitals.

 

“Existing First Lien Notes” means the $500,000,000 in aggregate principal amount
of 10.5% Subordinated Notes due 2025, issued by the Issuer pursuant to the
Existing First Lien Notes Indenture.

 

“Existing First Lien Notes Indenture” means that certain indenture, dated April
14, 2020 (as amended, modified, or otherwise supplemented from time to time), by
and among the Issuer, each of the guarantors named therein and the Existing
First Lien Notes Indenture Trustee.

 

“Existing First Lien Notes Indenture Trustee” means U.S. Bank National
Association, in its capacity as trustee under the Existing First Lien Notes
Indenture.

 

“FCPA” has the meaning set forth in Section 4.35 hereof.

 

“Funding Amount” has the meaning set forth in Section 2.4(a)(vi) hereof.

 

“Funding Commitment” has the meaning set forth in Section 2.2(b) hereof.

 

“Funding Notice” has the meaning set forth in Section 2.4(a) hereof.

 

“Governmental Entity” means any U.S. or non-U.S. international, regional,
federal, state, municipal or local governmental, judicial, administrative,
legislative or regulatory authority, entity, instrumentality, agency,
department, commission, court or tribunal of competent jurisdiction (including
any branch, department or official thereof).

 

“Guarantors” means each of the guarantors of the New First Lien Notes.

 

“Guggenheim Engagement Letter” means that certain engagement letter between the
Issuer and Guggenheim Securities, LLC dated as of May 1, 2020.

 



7

 

 

“Indemnified Claim” has the meaning set forth in Section 9.2 hereof.

 

“Indemnified Person” has the meaning set forth in Section 9.1 hereof.

 

“Indemnifying Party” has the meaning set forth in Section 9.1 hereof.

 

“Initial Backstop Commitment Percentage” means, with respect to any Initial
Backstop Party, the percentage set forth adjacent to such Backstop Party’s name
under the column titled “Initial Backstop Commitment Percentage” on Schedule 3
hereof (as it may be amended, supplemented or otherwise modified from time to
time in accordance with this Agreement). Any reference to “Initial Backstop
Commitment Percentage” in this Agreement means the Initial Backstop Commitment
Percentage in effect at the time of the relevant determination.

 

“Initial Backstop Party” shall mean a Backstop Party identified on Schedule 3
hereof (as it may be amended, supplemented or otherwise modified from time to
time in accordance with this Agreement).

 

“Initial Backstop Premium” has the meaning set forth in Section 3.1 hereof.

 

“Intercreditor Agreement” means the first lien/second lien intercreditor
agreement entered into on the Closing Date between the collateral agent under
Second Lien Subordinated Notes Indenture and (among others) the collateral agent
under the Existing First Lien Notes Indenture.

 

“Intercreditor Agreement Joinder” means the first lien intercreditor agreement
joinder entered into on the Closing Date by the collateral agent for the New
First Lien Notes and (among others) the collateral agent for the collateral
agent for the Senior Credit Facilities.

 

“Issuer” has the meaning set forth in the Preamble.

 

“IT Systems” has the meaning set forth in Section 4.40 hereof.

 

“Launch Date” has the meaning set forth in Section 7.5 hereof.

 

“Law” means any law (statutory or common), statute, regulation, rule, code or
ordinance enacted, adopted, issued or promulgated by any Governmental Entity.

 

“Lien” has the meaning set forth in each of the 2024 and 2026 Notes Indenture,
2025 Notes Indenture and 2027 Notes Indenture.

 

“Losses” has the meaning set forth in Section 9.1 hereof.

 

“Material Adverse Effect” has the meaning set forth in Section 4.15 hereof.

 

“Milbank Fee Letter” means that certain fee letter between the Issuer and
Milbank LLP dated as of July 9, 2020.

 

“Money Laundering Laws” has the meaning set forth in Section 4.32 hereof.

 



8

 

 

“New First Lien Notes” means the 10.5% First Lien Senior Secured Notes due 2026
to be issued by the Issuer.

 

“New First Lien Notes Indenture” means the indenture to be dated the Closing
Date among the Issuer, the Guarantors, the Trustee and the Collateral Agent
pursuant to which the New First Lien Notes are issued.

 

“Odeon Facility” means that certain Revolving Credit Agreement dated as of
December 7, 2017 between Odeon Cinemas Group Limited, Odeon Cinemas Limited, the
guarantors party thereto, Lloyds Bank PLC, as the agent, security trustee and
security agent, the lenders party thereto and the other parties party thereto,
as amended, supplemented or otherwise modified.

 

“Offering Memorandum” means the offering memorandum (including any amendment or
supplement thereto consented to by the Requisite Backstop Parties) relating to
the Exchange Offer and Consent Solicitation, the Rights Offering in the form
attached as Exhibit C to the Transaction Support Agreement.

 

“Order” means any judgment, order, award, injunction, writ, permit, license or
decree of any Governmental Entity or arbitrator of applicable jurisdiction.

 

“Outside Date” has the meaning set forth in Section 10.4(c) hereof.

 

“Oversubscription Amount” has the meaning set forth in Section 2.4(a)(iv)
hereof.

 

“Oversubscription Premium” means a cash amount equal to 20.0% of the principal
amount of New First Lien Notes sold by the Company in the Rights Offering
pursuant to the Oversubscription Rights.

 

“Oversubscription Rights” shall have the meaning ascribed to such term in the
Offering Memorandum.

 

“Party” has the meaning set forth in the Preamble.

 

“Person” means an individual, firm, corporation (including any non-profit
corporation), partnership, limited liability company, joint venture,
association, trust, Governmental Entity or other entity or organization.

 

“Personal Data” has the meaning set forth in Section 4.40 hereof.

 

“Purchase Price” means $1,000 per $1,000 principal amount of Rights Offering
Notes or the Unsubscribed New First Lien Notes, as applicable.

 

“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned in fee simple or leased by the Credit Parties or any of their
Subsidiaries, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures
incidental to the ownership or lease thereof.

 



9

 

 

“Registration Rights Agreement” means the registration rights agreement relating
to the registration of shares of Class A Common Stock issued under the Backstop
Commitment Premiums to be entered into as of the Closing Date, which agreement
shall be in form and substance consistent with the terms set forth in the
Transaction Term Sheet attached as Exhibit A to the Transaction Support
Agreement, and otherwise in form and substance reasonably satisfactory to the
Requisite Backstop Parties.

 

“Related Fund” means (i) any investment funds or other entities who are advised
by one or more Affiliated investment advisors, (ii) any investment advisor with
respect to an investment fund or entity it advises and (iii) any other entities
that hold Subordinated Notes directly or indirectly on behalf of the undersigned
entities, their affiliates and their and their affiliates’ respective accounts
and funds managed or advised by any of them.

 

“Related Party” means, with respect to any Person, (i) any former, current or
future director, officer, agent, Representative, Affiliate, employee, general or
limited partner, member, manager or stockholder of such Person and (ii) any
former, current or future director, officer, agent, Representative, Affiliate,
employee, general or limited partner, member, manager or stockholder of any of
the foregoing, in each case solely in their respective capacity as such.

 

“Related Purchaser” means, with respect to any Backstop Party, a creditworthy
Affiliate or Related Fund of such Backstop Party, as applicable.

 

“Replacement Backstop Parties” has the meaning set forth in Section 2.3(a)
hereof.

 

“Representatives” means, with respect to any Person, such Person’s directors,
officers, members, partners, managers, employees, agents, investment bankers,
attorneys, accountants, advisors and other representatives.

 

“Requisite Backstop Parties” means the Backstop Parties holding at least a
majority (or, solely with respect to Section 8.2 hereof, 662/3%) of the
aggregate Backstop Commitments, as of the date on which the consent or approval
is solicited; provided, however, that the votes and commitments of any
Defaulting Backstop Party shall be excluded from the calculation of Backstop
Commitment Percentages for purposes of this definition.

 

“Rights Offering” means the rights offering for the issuance of up to $200
million of New First Lien Notes pursuant to the Offering Memorandum and the
Subscription Agreements.

 

“Rights Offering Expiration Time” means 5:00 p.m., New York City time, on the
date that is ten (10) Business Days following the date of the commencement of
the Rights Offering or as may be extended by the Credit Parties with the consent
of the Requisite Backstop Parties in accordance herewith.

 



10

 

 

“Rights Offering Notes” means the New First Lien Notes issuable in the Rights
Offering, upon the exercise of Subscription Rights or Oversubscription Rights
pursuant to the Offering Memorandum and the Subscription Agreements.

 

“Rights Offering Participants” means those Persons who duly subscribe for Rights
Offering Notes (including funding the applicable Purchase Price thereof) in
accordance with the Offering Memorandum.

 

“Rights Offering Subscription Agent” means Global Bondholder Services
Corporation, or another subscription agent appointed by the Credit Parties and
reasonably satisfactory to the Requisite Backstop Parties.

 

“Sanctioned Country” has the meaning set forth in Section 4.36 hereof.

 

“Sanctioned Persons” has the meaning set forth in Section 4.34 hereof.

 

“Sanctions” means any economic or financial sanctions imposed, administered or
enforced by the United States (including the U.S. Department of State and the
Office of Foreign Assets Control of the U.S. Department of the Treasury), the
European Union or any of its member states, the United Nations Security Council
or the United Kingdom (including the Office of Financial Sanctions
Implementation of Her Majesty’s Treasury).

 

“Sarbanes-Oxley Act” has the meaning set forth in Section 4.33 hereof.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Second Lien Subordinated Notes” means the 10%/12% Cash/PIK Toggle Second Lien
Subordinated Secured Notes due 2026 to be issued by the Issuer.

 

“Second Lien Subordinated Notes Indenture” means the indenture dated as of the
Closing Date, among the Issuer, the Guarantors, the Trustee and the Collateral
Agent pursuant to which the Second Lien Subordinated Notes are issued.

 

“Second Lien Subordinated Notes Indenture Trustee” means GLAS Trust Company LLC,
in its capacity as trustee under Second Lien Subordinated Notes Indenture.

 

“Section 4(a)(2)” means Section 4(a)(2) of the Securities Act.

 

“Securities” means the Rights Offering Notes, the Unsubscribed New First Lien
Notes, the Second Lien Subordinated Notes and the Class A Common Stock, in each
case as exchanged, transferred and sold in accordance with this Agreement, the
Transactions and the Offering Memorandum.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Documents” means the security agreement, dated as of the Closing Date,
together with any deeds of trusts and other agreements or instruments evidencing
or creating a security interest by any Credit Party in favor of the Collateral
Agent for the benefit of itself, the Trustee and the holders of the New First
Lien Notes, and any intercreditor agreement or other agreement or instrument
setting forth the relative priorities of any such security interest.

 



11

 

 

“Senior Debt Facilities” means the Credit Agreement Facility, the Existing First
Lien Notes and the Odeon Facility.

 

“Settlement Date” means the settlement date for the Exchange Offer that is
expected to occur five Business Days after the Rights Offering Expiration Time.

 

“Significant Terms” means, collectively, (i) the definitions of “Purchase
Price,” “Requisite Backstop Parties,” and “Significant Terms” and (ii) the terms
of Section 2.1, Section 2.2, Section 2.3, Section 2.4, Article III, Section 8.2,
Article IX, Section 10.5 and Section 11.7 hereof.

 

“Silver Lake” means Silver Lake Alpine, L.P., Silver Lake Partners V, L.P.,
their affiliates and any funds, partnerships or other coinvestment vehicles
managed, advised or controlled by the foregoing or their respective affiliates
(other than the Credit Parties or any portfolio company).

 

“Subordinated Notes” means, collectively, the 2024 and 2026 Notes, the 2025
Notes and the 2027 Notes.

 

“Subordinated Notes Claims” means, collectively, the 2024 and 2026 Notes Claims,
the 2025 Notes Claims and the 2027 Notes Claims.

 

“Subordinated Notes Indentures” means, collectively, the 2024 and 2026 Notes
Indenture, the 2025 Notes Indenture and the 2027 Notes Indenture.

 

“Subordinated Notes Indentures Trustees” means, collectively, the 2024 and 2026
Notes Indenture Trustee, the 2025 Notes Indenture Trustee and the 2027 Notes
Indenture Trustee.

 

“Subscription Account” has the meaning set forth in Section 2.4(a)(vii) hereof.

 

“Subscription Agreements” means, collectively, each subscription agreement
between the Issuer and a holder of Subordinated Notes pursuant to the Rights
Offering and the Exchange Offer as described in the Offering Memorandum in the
form attached as Exhibit F to the Transaction Support Agreement.

 

“Subscription Amount” has the meaning set forth in Section 2.4(a)(iii) hereof.

 

“Subscription Commitment” has the meaning set forth in Section 2.2(a) hereof.

 

“Subscription Rights” means those certain rights to purchase the Rights Offering
Notes at the Purchase Price, which the Issuer will issue to the holders of
Subordinated Notes Claims pursuant to the Rights Offering, but not including the
Oversubscription Rights.

 



12

 

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture or other legal entity as to which such Person (either alone or
through or together with any other subsidiary or Affiliate), (a) owns, directly
or indirectly, more than fifty percent (50.0%) of the stock or other Equity
Interests, (b) has the power to elect a majority of the board of directors or
similar governing body thereof or (c) has the power to direct, or otherwise
control, the business and policies thereof.

 

“Taxes” means all taxes, assessments, duties, levies or other similar mandatory
governmental charges paid to a Governmental Entity, including all federal,
state, local, foreign and other income, franchise, profits, gross receipts,
capital gains, capital stock, transfer, property, sales, use, value-added,
occupation, excise, severance, windfall profits, stamp, payroll, social
security, withholding and other taxes, assessments, duties, levies or other
similar mandatory governmental charges of any kind whatsoever paid to a
Governmental Entity (whether payable directly or by withholding and whether or
not requiring the filing of a return), all estimated taxes, deficiency
assessments, additions to tax, penalties and interest thereon and shall include
any liability for such amounts as a result of being a member of a combined,
consolidated, unitary or affiliated group.

 

“Transaction” has the meaning set forth in the Recitals.

 

“Transaction Support Agreement” has the meaning set forth in the Recitals.

 

“Transfer” means sell, transfer, assign, pledge, hypothecate, participate,
donate or otherwise encumber or dispose of, directly or indirectly (including
through derivatives, options, swaps, pledges, forward sales or other
transactions in which any Person receives the right to own or acquire any
current or future interest in) a Backstop Commitment, or the act of any of the
aforementioned actions.

 

“Trustee” means GLAS Trust Company LLC, as Trustee under the New First Lien
Notes Indenture.

 

“UKBA” has the meaning set forth in Section 4.35 hereof.

 

“Unsubscribed New First Lien Notes” means the Rights Offering Notes that have
not been duly purchased by the holders of Subordinated Notes Claims in the
Rights Offering, after taking into account the Oversubscription Amount, and
excluding (for the avoidance of doubt) any Available New First Lien Notes.

 

“Withdrawal Replacement Backstop Parties” has the meaning set forth in
Section 10.5(b) hereof.

 

“Withdrawing Backstop Party” has the meaning set forth in Section 10.5(b)
hereof.

 





13

 

 

 

Section 1.2            Construction. In this Agreement, unless the context
otherwise requires:

 

(a)           references to Articles, Sections, Exhibits and Schedules are
references to the articles and sections or subsections of, and the exhibits and
schedules attached to, this Agreement;

 

(b)           references in this Agreement to “writing” or comparable
expressions include a reference to a written document transmitted by means of
electronic mail in portable document format (.pdf), facsimile transmission or
comparable means of communication;

 

(c)           words expressed in the singular number shall include the plural
and vice versa; words expressed in the masculine shall include the feminine and
neuter gender and vice versa;

 

(d)           the words “hereof,” “herein,” “hereto” and “hereunder,” and words
of similar import, when used in this Agreement, shall refer to this Agreement as
a whole, including all Exhibits and Schedules attached to this Agreement, and
not to any provision of this Agreement;

 

(e)           the term “Agreement” shall be construed as a reference to this
Agreement as the same may have been, or may from time to time be, amended,
modified, varied, novated or supplemented;

 

(f)            “include,” “includes” and “including” are deemed to be followed
by “without limitation” whether or not they are in fact followed by such words;

 

(g)           references to “day” or “days” are references to calendar days;

 

(h)           references to “the date hereof” means the date of this Agreement;

 

(i)            unless otherwise specified, references to a statute means such
statute as amended from time to time, and includes any successor legislation
thereto and any rules or regulations promulgated thereunder in effect from time
to time; and

 

(j)            references to “dollars” or “$” are references to United States of
America dollars.

 

ARTICLE II

BACKSTOP COMMITMENT

 

Section 2.1            The Rights Offering. On and subject to the terms and
conditions hereof, the Credit Parties shall conduct the Exchange Offer and
Rights Offering pursuant to, and in accordance with, the Offering Memorandum,
this Agreement, the Subscription Agreements and the Transaction Support
Agreement, including the exhibits attached thereto.

 

Section 2.2            The Subscription Commitment and Backstop Commitment.

 

(a)           On and subject to the terms and conditions hereof, each Backstop
Party agrees, severally and not jointly, (i) to validly tender or cause and/or
direct the valid tender of (and to not validly withdraw, or cause and/or direct
the valid withdrawal of) all of their respective Subordinated Notes identified
on the signature page to the Transaction Support Agreement executed by such
Backstop Party or acquired subsequent to the date hereof and prior to the Rights
Offering Expiration Time, for exchange in the Exchange Offer, (ii) to fully
exercise, or cause and/or direct the full exercise of, all Subscription Rights
that are properly issued in respect of such Subordinated Notes tendered for
exchange, pursuant to the Rights Offering and (iii) to duly purchase, or cause
and/or direct the due purchase of, on the Closing Date, all Rights Offering
Notes issuable on account of such Backstop Party’s Subordinated Notes Claims
pursuant to such Backstop Party’s Subscription Agreements (the “Subscription
Commitment”).

 



14

 

 

(b)           On and subject to the terms and conditions hereof, each Backstop
Party agrees, severally and not jointly, to purchase or cause to be purchased,
and the Issuer agrees to sell to such Backstop Party (or to its designee in
accordance with Section 2.8 hereof), on the Closing Date for the Purchase Price,
the principal amount of Unsubscribed New First Lien Notes equal to such Backstop
Party’s Backstop Commitment Percentage multiplied by the aggregate principal
amount of Unsubscribed New First Lien Notes, rounded among the Backstop Parties
solely to avoid the issuance of New First Lien Notes in amounts that do not
comply with the minimum denomination requirements set forth in the New First
Lien Indenture, as the Backstop Parties may determine in their sole discretion.
The obligations of the Backstop Parties to purchase such Unsubscribed New First
Lien Notes as described in this Section 2.2(b) and set forth on Schedule 2 shall
be referred to as the “Backstop Commitment” and, together with the Subscription
Commitment, the “Funding Commitment.”

 

Section 2.3            Backstop Party Default.

 

(a)           With respect to the Rights Offering, during the two (2) Business
Day period after receipt of written notice from the Credit Parties to all
Backstop Parties of a Backstop Party Default, which notice shall be given
promptly to all Backstop Parties substantially concurrently following the
occurrence of such Backstop Party Default (such two (2) Business Day period, the
“Backstop Party Replacement Period”), the Backstop Parties (other than any
Defaulting Backstop Party) shall have the right, but not the obligation, to make
arrangements for one or more of the Backstop Parties (other than any Defaulting
Backstop Party) to purchase all or any portion of the Available New First Lien
Notes (such purchase, a “Backstop Party Replacement”) on the terms and subject
to the conditions set forth in this Agreement and in such amounts as may be
agreed upon by all of the non-defaulting Backstop Parties electing to purchase
all or any portion of the Available New First Lien Notes (such Backstop Parties,
the “Replacement Backstop Parties”). Any such Available New First Lien Notes
purchased by a Replacement Backstop Party (i) shall be included, among other
things, in the determination of (x) the Unsubscribed New First Lien Notes to be
purchased by such Replacement Backstop Party for all purposes hereunder, (y) the
Backstop Commitment Percentage of such Replacement Backstop Party for all
purposes hereunder and (z) the Backstop Commitment of such Replacement Backstop
Party for purposes of the definition of the “Requisite Backstop Parties” and
(ii) shall not be included in the determination of the New First Lien Notes
(other than Unsubscribed New First Lien Notes) to be purchased by such
Replacement Backstop Party for all purposes hereunder. If a Backstop Party
Default occurs, the Outside Date shall be delayed only to the extent necessary
to allow for the Backstop Party Replacement to be completed within the Backstop
Party Replacement Period. Schedule 2 shall be revised as necessary without
requiring a written instrument signed by the Credit Parties and the Requisite
Backstop Parties to reflect conforming changes in the composition of the
Backstop Parties and Backstop Commitment Percentages as a result of any Backstop
Party Replacement in compliance with this Section 2.3(a). For the avoidance of
doubt, the rights of any Replacement Backstop Parties to any such Available New
First Lien Notes shall be subject in all respects to the Oversubscription Rights
of any other holders of Subordinated Notes Claims in the Rights Offering, which
shall have priority with respect to any allocation of Rights Offering Notes.

 



15

 

 

(a)           Notwithstanding anything in this Agreement to the contrary, if a
Backstop Party or an Initial Backstop Party is a Defaulting Backstop Party, it
shall not be entitled to any portion of the Backstop Premiums applicable solely
to such Defaulting Backstop Party provided, or to be provided, under or in
connection with this Agreement.

 

(b)           Nothing in this Agreement shall be deemed to require a Backstop
Party to purchase more than its Backstop Commitment Percentage of the
Unsubscribed New First Lien Notes.

 

(c)           For the avoidance of doubt, notwithstanding anything to the
contrary set forth in Section 10.6 hereof, but subject to Section 11.10 hereof,
no provision of this Agreement shall relieve any Defaulting Backstop Party from
any liability hereunder, or limit the availability of the remedies set forth in
Section 11.9 hereof, in connection with a Defaulting Backstop Party’s Backstop
Party Default under this Article II or otherwise.

 

Section 2.4            Funding.

 

(a)           No later than 11:59 p.m., New York City time, on the first (1st)
Business Day following the Rights Offering Expiration Time, and in any event at
least three (3) Business Days prior to the Closing Date, the Rights Offering
Subscription Agent shall deliver to each Backstop Party a written notice
substantially in the form of Exhibit B attached hereto (the “Funding Notice”)
of:

 

(i)            the aggregate principal amount of Rights Offering Notes elected
to be purchased by the Rights Offering Participants pursuant to their
Subscription Rights and the aggregate Purchase Price therefor;

 

(ii)           the aggregate principal amount of Rights Offering Notes (x)
elected to be purchased by the Rights Offering Participants pursuant to their
Oversubscription Rights and (y) that is actually determined to be issued and
sold by the Issuer to the Rights Offering Participants pursuant to the
Oversubscription Rights;

 

(iii)          the aggregate principal amount of Rights Offering Notes
(excluding any Unsubscribed New First Lien Notes and excluding the
Oversubscription Amount) to be issued and sold by the Issuer pursuant to
Subscription Rights held on account of the Subordinated Notes Claims of such
Backstop Party and the aggregate Purchase Price therefor (as it relates to each
Backstop Party, such Backstop Party’s “Subscription Amount”);

 



16

 

 

(iv)         the aggregate principal amount of Rights Offering Notes (excluding
any Unsubscribed New First Lien Notes and excluding the Subscription Amount) to
be issued and sold by the Issuer pursuant to Oversubscription Rights on account
of the Subordinated Notes Claims of such Backstop Party (the “Oversubscription
Amount”);

 

(v)          the aggregate principal amount of Unsubscribed New First Lien
Notes, if any, and the aggregate Purchase Price required for the purchase
thereof;

 

(vi)         the aggregate principal amount of Unsubscribed New First Lien
Notes, if any, to be issued and sold by the Issuer on account of the Backstop
Commitments of such Backstop Party (based upon such Backstop Party’s Backstop
Commitment Percentage) and the aggregate Purchase Price therefor (as it relates
to each Backstop Party, such Backstop Party’s “Backstop Amount,” and, together
with the Subscription Amount and Oversubscription Amount, the “Funding Amount”);
and

 

(vii)        the account information (including wiring instructions) for the
escrow account with GLAS Americas LLC, in its capacity as escrow agent, to which
such Backstop Party shall deliver and pay the Funding Amount (the “Subscription
Account”); provided, that if a Backstop Party notifies the Credit Parties of its
intention to pay and deliver its Funding Amount directly to the Credit Parties
(either pursuant to the proviso under Section 2.4(b) or otherwise), the
“Subscription Account” applicable to such Backstop Party for the purposes of
this Article 2 shall be an account of the Issuer.

 

The Credit Parties shall promptly direct the Rights Offering Subscription Agent
to provide any written backup, information and documentation relating to the
information contained in the Funding Notice as any Backstop Party may reasonably
request.

 

(b)           One (1) Business Day prior to the Closing Date, each Backstop
Party shall deliver and pay, or cause to be delivered and paid, its aggregate
Funding Amount (net of any Backstop Premiums or Oversubscription Premium due and
payable in cash by the Issuer to such Backstop Party) by wire transfer in
immediately available funds in U.S. dollars into the Subscription Account in
satisfaction of such Backstop Party’s aggregate Backstop Commitment; provided,
that any fund that is prohibited from paying or delivering funds prior to the
Closing Date, as identified to the Issuer, Weil, Gotshal & Manges LLP and to
Milbank LLP prior to the Expiration Date in writing, shall pay and deliver such
funds prior to 10:00 a.m. New York City time on the Closing Date to a segregated
account of the Issuer as set forth under the Funding Notice. The Subscription
Account shall be established with GLAS Americas LLC or such other escrow agent
as is reasonably satisfactory to the Requisite Backstop Parties and the Company
pursuant to an escrow agreement(s) in form attached as Exhibit F to the
Transaction Support Agreement (the “Subscription Escrow Agreement”). The
Subscription Escrow Agreement shall require that funds due and payable by the
Issuer under the Milbank Fee Letter and the Guggenheim Fee Letter shall be paid
directly to Milbank LLP and Guggenheim Securities, LLC upon release of the
amounts in the Subscription Account pursuant to the terms of the Subscription
Escrow Agreement. If this Agreement is terminated in accordance with its terms,
the funds held in the Subscription Account shall be released, and each Backstop
Party or its applicable Affiliates shall receive from the Subscription Account
the cash amount actually funded to the Subscription Account by such Backstop
Party or Affiliate, without any interest, promptly following such termination.

 



17

 

 

(c)           For the avoidance of doubt, (i) no Backstop Party shall have any
obligation to deliver or pay, or cause to be delivered and paid any amounts,
including the Funding Commitment, to the Credit Parties or into the Subscription
Account under this Agreement or the Subscription Agreement unless and until the
Funding Notice is delivered to such Backstop Party and (ii) notwithstanding
anything to the contrary in the Subscription Agreements, no Backstop Party shall
be required to deliver or pay, or cause to be delivered and paid its Funding
Amount prior to the date so required in Section 2.4(b) above.

 

Section 2.5            Closing.

 

(a)           Subject to the satisfaction or waiver in accordance with this
Agreement of the conditions set forth in Article VIII (other than conditions
that by their terms are to be satisfied at the Closing), unless otherwise
mutually agreed in writing between the Credit Parties and the Requisite Backstop
Parties, the closing of the Backstop Commitments pursuant to this Agreement and
of the Subscription Amount and Oversubscription Amount pursuant to the
Subscription Agreements (the “Closing”) shall take place via electronic mail in
portable document format (.pdf), on the Settlement Date. The date on which the
Closing actually occurs shall be referred to herein as the “Closing Date.”

 

(b)           At the Closing, the Issuer will issue the New First Lien Notes (x)
to each Backstop Party (or to its designee in accordance with Section 2.7
hereof) against payment of such Backstop Party’s Backstop Amount, in
satisfaction of such Backstop Party’s Backstop Commitment, pursuant to this
Agreement, and (y) to each applicable counterparty to a Subscription Agreement,
against payment of the applicable Subscription Amount and Oversubscription
Amount, as the case may be, pursuant to the applicable Subscription Agreements.
The New First Lien Notes and shares of Class A Common Stock will be delivered
pursuant to this Section 2.5(b) and Section 3.1, respectively into the account
of the applicable Backstop Party or its designee, and pursuant to the applicable
Subscription Agreement into the account of the applicable counterparty, through
the facilities of DTC. For the avoidance of doubt, the Class A Common Stock will
be held on the books and records of the transfer agent appointed by the Credit
Parties for such purpose. Notwithstanding anything to the contrary in this
Agreement, all New First Lien Notes will be delivered with all issue, stamp,
transfer, sales and use, or similar transfer Taxes or duties that are due and
payable (if any) in connection with such delivery duly paid by the Credit
Parties.

 

(c)           To the extent a Backstop Party or its applicable Affiliate is (i)
a “qualified institutional buyer” under the Securities Act, the Issuer shall
deliver the Securities due with a “144A CUSIP”; (ii) not a “U.S. Person” as
defined in Rule 902 under the Securities Act, the Issuer shall deliver the
Securities due with a “Regulation S CUSIP”; or (iii) Institutional “Accredited
Investor” as defined in Rule 501(a)(1), (2), (3) or (7) under the Securities
Act, the Issuer shall deliver the Securities due with an “IAI CUSIP.”

 

Section 2.6            No Transfer of Backstop Commitments.

 

(a)           Except as expressly set forth in Section 2.6(b) hereof, no
Backstop Party (or any permitted transferee thereof) may Transfer all or any
portion of its Backstop Commitment to any other Person, including, for the
avoidance of doubt, the Credit Parties or any of the Credit Parties’ Affiliates.

 



18

 

 

(b)           Each Backstop Party may Transfer all or any portion of its
Backstop Commitment to any other Backstop Party that is not a Defaulting
Backstop Party. In the event of a Transfer in accordance with this Section
2.6(b), such transferring Backstop Party shall have no liability under this
Agreement arising solely from or related to the failure of such transferee
Backstop Party to comply with the terms of this Agreement on or after the
effective date of such Transfer and shall have no further obligations under this
Agreement as of the effective date of such Transfer with respect to such
Backstop Commitment.

 

(c)           Any Transfer of Backstop Commitments made (or attempted to be
made) in violation of this Agreement shall be deemed null and void ab initio and
of no force or effect, regardless of any prior notice provided to the Parties or
any Backstop Party, and shall not create (or be deemed to create) any obligation
or liability of any other Backstop Party or any Credit Party to the purported
transferee or limit, alter or impair any agreements, covenants, or obligations
of the proposed transferor under this Agreement. After the Closing Date, nothing
in this Agreement shall limit or restrict in any way the ability of any Backstop
Party (or any permitted transferee thereof) to Transfer any of the New First
Lien Notes or any interest therein.

 

Section 2.7            Designation Rights.

 

(a)           Each Backstop Party shall have the right to designate by written
notice to the Credit Parties, sent no later than the later of (x) two
(2) Business Days prior to the Closing Date or (y) one (1) Business Day
following the receipt of a final Funding Notice, that some or all of the
Unsubscribed New First Lien Notes and Rights Offering Notes that it is obligated
to purchase and/or cause to be purchased hereunder, or some or all of the shares
of Class A Common Stock to be issued under the Backstop Commitment Premiums, be
issued in the name of and delivered to a Related Purchaser of such Backstop
Party upon receipt by the Credit Parties of payment therefor, as applicable, in
accordance with the terms hereof, which notice of designation shall (i) be
addressed to the Credit Parties and signed by such Backstop Party and each such
Related Purchaser, (ii) specify the principal amount of Unsubscribed New First
Lien Notes and Rights Offering Notes and/or the number of shares of Class A
Common Stock to be delivered to or issued in the name of such Related Purchaser
and (iii) contain a confirmation by each such Related Purchaser of the accuracy
of the representations set forth in Sections 6.4 through 6.6 hereof as applied
to such Related Purchaser; provided, that no such designation pursuant to this
Section 2.7(a) shall relieve such Backstop Party from its obligations under this
Agreement.

 

Section 2.8            Notification of Aggregate Principal Amount of Exercised
Subscription Rights and Oversubscription Rights. Upon request from (i) the
Requisite Backstop Parties, or (ii) the Advisors, from time to time prior to the
Rights Offering Expiration Time (and any permitted extensions thereto), the
Credit Parties shall promptly notify, or cause the Rights Offering Subscription
Agent to promptly notify, the Backstop Parties of the aggregate principal amount
of each of the Subscription Rights and the Oversubscription Rights known by the
Credit Parties or the Rights Offering Subscription Agent to have been exercised
pursuant to the Rights Offering as of the most recent practicable time before
such request.

 

Section 2.9            Rights Offering. The Rights Offering shall be conducted
in reliance upon the exemption from registration under the Securities Act
provided in Section 4(a)(2) or Regulation S under the Securities Act, each in
accordance with the Offering Memorandum, or another available exemption from
registration under the Securities Act.

 



19

 

 

ARTICLE III

BACKSTOP PREMIUMS

 

Section 3.1           The Backstop Premiums Payable by the Credit Parties.
Subject to Section 3.2 hereof, as consideration for the Backstop Commitment and
the other agreements of the Backstop Parties in this Agreement, the Credit
Parties shall pay or cause to be paid a nonrefundable aggregate premium to (i)
each Backstop Party that is not a Defaulting Backstop Party or its applicable
designees (a) cash in an amount equal to the product of (X) $20.0 million minus
the Oversubscription Premium and (Y) such Backstop Party’s Backstop Commitment
Percentage, plus (b) shares of Class A Common Stock in an amount equal to the
product of (X) 5,000,000 and (Y) such Backstop Party’s Backstop Commitment
Percentage rounded to the nearest share (in aggregate, the “Backstop Commitment
Premiums”) and (ii) each Initial Backstop Party that is a Backstop Party that is
not a Defaulting Backstop Party or its applicable designees cash in an amount
equal to the product of (X) $4.0 million and (Y) such Initial Backstop Party’s
Initial Backstop Commitment Percentage (in aggregate, the “Initial Backstop
Premium” and, together with the Backstop Commitment Premiums, the “Backstop
Premiums”). The Backstop Premiums shall be payable in accordance with
Section 2.5(b) and Section 3.2 hereof to the Backstop Parties (including any
Replacement Backstop Party designated under Section 2.3(a) hereof, but excluding
any Defaulting Backstop Party) or their designees at the time the payment of the
Backstop Premiums is made. If an Initial Backstop Party is a Defaulting Backstop
Party or a Withdrawing Backstop Party, its share of the Initial Backstop Premium
shall be instead paid to the Initial Backstop Parties that are non-Defaulting
Backstop Parties or non-Withdrawing Backstop Parties or their applicable
designees, as applicable, proportionately with the applicable Initial Backstop
Commitment Percentage, and if all Initial Backstop Parties are Defaulting
Backstop Parties or Withdrawing Backstop Parties, then the Initial Backstop
Premium shall not be payable. The provisions for the payment of the Backstop
Premiums, and the indemnification provided herein, are an integral part of the
Transaction contemplated by this Agreement, and without these provisions the
Backstop Parties would not have entered into this Agreement.

 

Section 3.2            Payment of the Backstop Premiums. The Backstop Premiums
shall be fully earned and nonrefundable and shall be paid by the Credit Parties,
free and clear of any withholding or deduction for any applicable Taxes, on the
Closing Date as set forth above. For the avoidance of doubt, to the extent
payable in accordance with the terms of this Agreement, the Backstop Premiums
will be payable regardless of the amount of Unsubscribed New First Lien Notes
(if any). The Credit Parties shall satisfy their obligation to pay the Backstop
Premiums on the Closing Date by (i) paying to each Backstop Party or its
applicable designees the cash amounts required under Section 3.1(i)(a) above to
the accounts that shall be provided by such Backstop Party, (ii) delivering and
registering the number of shares of Class A Common Stock to the accounts
provided by each Backstop Party or its applicable designees required by Section
3.1(i)(b) above and (iii) paying to each Initial Backstop Party or its
applicable designees the cash amounts required under Section 3.1(ii) above to
the accounts that shall be provided by such Initial Backstop Party (in each
case, to the extent such amounts have not been netted out of the Funding Amount
paid or caused to be paid by such Backstop Party). Each Backstop Party agrees to
provide to the Credit Parties any information reasonably required by the Credit
Parties to allow such Backstop Party or its applicable designees to become the
registered owner of shares of Class A Common Stock on the books and records of
the transfer agent appointed by the Credit Parties for such purpose.

 



20

 

 

Section 3.3            Tax Treatment. The Parties agree to treat the Backstop
Premiums as a premium payment in exchange for the issuance by the Backstop
Parties to the Issuer of a put right with respect to the New First Lien Notes
and the Second Lien Subordinated Notes, as applicable, and shall file all Tax
returns consistent with, and take no position inconsistent with, such treatment
(whether in audits, Tax returns or otherwise) unless there is a change in
applicable Law or unless required to do so pursuant to a “determination” within
the meaning of Section 1313(a) of the Code.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

 

Except as publicly available on the SEC’s Electronic Data-Gathering, Analysis
and Retrieval System prior to the date hereof (excluding any disclosure
contained in the “Forward-Looking Statements” or “Risk Factors” sections
thereof, or any other statements that are similarly predictive or forward
looking in nature), each of the Credit Parties, jointly and severally, hereby
represents and warrants to the Backstop Parties as set forth below.

 

Section 4.1           Disclosure in the Offering Memorandum. The Offering
Memorandum, at the date thereof, did not contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. On the date hereof and on the Closing Date, the Offering
Memorandum did not and will not (and any amendment or supplement thereto, at the
date thereof and at the Closing Date) contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

Section 4.2            [Reserved]

 

Section 4.3            No Offers. None of the Issuer, its Affiliates or any
person acting on its or their behalf has, directly or indirectly, made offers or
sales of any security, or solicited offers to buy, any security under
circumstances that would require the registration of the Securities under the
Securities Act.

 

Section 4.4            No General Solicitation. None of the Issuer, its
Affiliates, or any person acting on its or their behalf has: (i) engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with any offer or sale of the Securities or in any
manner involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act or (ii) engaged in any directed selling efforts (within the
meaning of Regulation S under the Securities Act) with respect to the
Securities; and each of the Issuer, its Affiliates and each person acting on its
or their behalf has complied with the offering restrictions requirement of
Regulation S.

 



21

 

 

Section 4.5            Rule 144A(d)(3). The Securities (other than the Class A
Common Stock) satisfy the eligibility requirements of Rule 144A(d)(3) under the
Securities Act.

 

Section 4.6            No Registration. Assuming the accuracy of the
representations of the Backstop Parties in Section 6 hereof, of the Dealer
Manager in the Dealer Manager Agreement and holders tendering Subordinated Notes
into the Exchange Offers, no registration under the Securities Act of the
Securities is required for the offer and sale of the Securities to the Backstop
Parties in the manner contemplated herein and in the Offering Memorandum.

 

Section 4.7            Investment Company Act. Neither the Issuer nor any
Guarantor is, and after giving effect to the Transactions, will not be, an
“investment company” as defined in the Investment Company Act of 1940.

 

Section 4.8            No Payments for Solicitation. Neither the Issuer nor any
Guarantor has paid or agreed to pay to any person any compensation for
soliciting another to purchase any securities of the Issuer (except as
contemplated in this Agreement, the Dealer Manager Agreement and as described in
the Offering Memorandum).

 

Section 4.9            Due Incorporation. Each of the Issuer and its
subsidiaries has been duly incorporated or formed, as applicable, and is validly
existing as a corporation, limited liability company or partnership, as
applicable, in good standing under the laws of the jurisdiction of its
incorporation or organization, as applicable, with requisite power and authority
(corporate and other) to own or lease, as the case may be, and to operate its
properties and conduct its business as described in the Offering Memorandum, and
has been duly qualified as a foreign corporation, limited liability company or
partnership, as applicable, for the transaction of business and is in good
standing under the laws of each other jurisdiction in which it owns or leases
properties or conducts any business so as to require such qualification, or is
subject to no material liability or disability by reason of the failure to be so
qualified in any such jurisdiction, except where the failure to be so duly
qualified as a foreign corporation, limited liability company or partnership, as
applicable, or in good standing in such foreign jurisdiction would not,
individually or in the aggregate, have a Material Adverse Effect.

 

Section 4.10         Authorized Shares. All of the outstanding shares of capital
stock of the Issuer and each of its subsidiaries has been duly and validly
authorized and issued and is fully paid and nonassessable, and, except as
otherwise set forth in the Offering Memorandum, all outstanding shares of
capital stock or membership interests of the subsidiaries of the Issuer are
owned by the Issuer either directly or through wholly owned subsidiaries and are
free and clear of any perfected security interest or any other security
interests, claims, liens or encumbrances; and, except as set forth in the
Offering Memorandum, there are no warrants, options, subscriptions, convertible
or exchange securities or preemptive or similar rights in respect of the
Issuer’s capital stock. The Issuer has all consents, approvals and
authorizations necessary for the issuance of the shares of Class A Common Stock
to be issued pursuant to the Transactions, and the Issuer has full right, power
and authority to sell, assign, transfer and deliver the shares of Class A Common
Stock to the Backstop Parties. The shares of Class A Common Stock have been duly
authorized for issuance and sale to the Backstop Parties and, when issued and
delivered by the Issuer, will be validly issued as fully paid and nonassessable
shares.

 



22

 

 

Section 4.11         Disclosure. The statements in the Offering Memorandum under
the headings “Certain United States Federal Income Tax Consequences” and
“Description of New First Lien Notes” fairly summarize in all material respects
the matters therein described.

 

Section 4.12         Due Authorization and Enforceability. (i) Each Definitive
Document has been duly authorized by each Credit Party party thereto, and,
assuming due authorization, execution and delivery by the other parties thereto,
when executed and delivered by the Credit Parties party thereto, will constitute
a legal, valid, binding instrument enforceable against the each Credit Party
party thereto in accordance with its terms (subject to applicable bankruptcy,
reorganization, insolvency, moratorium, fraudulent conveyance or other laws
affecting creditors’ rights generally from time to time in effect, to general
principles of equity (whether considered in a proceeding in equity or at law))
(collectively, the “Enforceability Limitations”); (ii) each of the New First
Lien Notes Indenture and the Second Lien Subordinated Notes Indenture
(including, in each case, with respect to the Guarantors, the guarantees
contained therein) has been duly authorized by the Credit Parties party thereto
and, assuming due authorization, execution and delivery thereof by the Trustee
and the Second Lien Subordinated Notes Indenture Trustee, respectively, when
executed and delivered by the Credit Parties party thereto, will constitute a
legal, valid, binding instrument enforceable against each Credit Party party
thereto in accordance with its terms (subject to the Enforceability
Limitations); (iii) the New First Lien Notes and the Second Lien Subordinated
Notes have been duly authorized by the Issuer, and (if applicable), when
executed and authenticated in accordance with the provisions of the New First
Lien Notes Indenture and the Second Lien Subordinated Notes Indenture, as
applicable, and delivered to and paid for pursuant to the Definitive Documents,
will have been duly executed and delivered by the Issuer and will constitute the
legal, valid and binding obligations of the Issuer enforceable against it in
accordance with their terms and entitled to the benefits of the New First Lien
Notes Indenture and the Second Lien Subordinated Notes Indenture, as applicable
(subject, in each case, to the Enforceability Limitations); (iv) the guarantees
under the New First Lien Notes Indenture and the Second Lien Subordinated Notes
Indenture have been duly authorized by each Guarantor, and, when the New First
Lien Notes Indenture and the Second Lien Subordinated Notes Indenture have been
executed and authenticated in accordance with the provisions thereof and
delivered to and paid for pursuant to the Definitive Documents, will constitute
the legal, valid and binding obligations of each Guarantor enforceable against
each Guarantor in accordance with their terms and entitled to the benefits of
the New First Lien Notes Indenture and the Second Lien Subordinated Notes
Indenture, as applicable (subject, in each case, to the Enforceability
Limitations).

 

Section 4.13         Security Documents. Each of the Security Documents has been
duly authorized by each Credit Party, to the extent a party thereto, and,
assuming due authorization, execution and delivery by each of the other parties
thereto, and when executed and delivered by each Credit Party, to the extent a
party thereto, will constitute a legal and binding agreement of the each
applicable Credit Party, enforceable against such Credit Party in accordance
with its terms (subject to the Enforceability Limitations). The Security
Documents, when executed and delivered in connection with the sale of the New
First Lien Notes and Second Lien Subordinated Notes, will create in favor of the
Collateral Agent, for the benefit of itself, the Trustee and the holders of the
New First Lien Notes and Second Lien Subordinated Notes, valid and enforceable
security interests in and liens on the Collateral (subject, solely as to
enforceability, to the Enforceability Limitations) and, upon the filing of
appropriate Uniform Commercial Code financing statements in United States
jurisdictions previously identified to the Collateral Agent and the Trustee and
the taking of the other actions, in each case as further described in the
Security Documents, the security interests and liens granted pursuant thereto
will constitute a perfected security interest in and lien on all right, title
and interest of the applicable Credit Parties, in the Collateral described
therein, and such security interests will be enforceable in accordance with the
terms contained therein (subject, solely as to enforceability, to the
Enforceability Limitations) against all creditors of any grantor or mortgagor
and subject only to Permitted Liens (as defined in the Offering Memorandum under
the section “Description of New First Lien Notes”).

 



23

 

 

Section 4.14         No consent. No consent, approval, authorization, filing
with or order of any court or governmental agency or body is required in
connection with the Transactions or the Definitive Documents, except (i) such as
may be required under the “Blue Sky” laws of any jurisdiction in which the
Securities are offered and sold, (ii) to perfect the Collateral Agent’s security
interests granted pursuant to the Security Documents and the related financing
statements and (iii) as shall have been obtained or made prior to the Closing
Date.

 

Section 4.15         No Conflict. None of the execution and delivery of the
Definitive Documents, the execution and delivery of the Security Documents, the
execution and delivery of the New First Lien Notes Indenture, the Second Lien
Subordinated Notes Indenture, the issuance and sale of the Securities, or the
consummation of any other of the transactions herein or therein contemplated, or
the fulfillment of the terms hereof or thereof will conflict with, result in a
breach or violation of or imposition of any lien, charge or encumbrance upon any
property or assets of the Issuer or any of its subsidiaries pursuant to, (i) the
charter or by-laws or comparable constituting documents of the Issuer or any of
its subsidiaries; (ii) the terms of any indenture, contract, lease, mortgage,
deed of trust, note agreement, loan agreement or other agreement, obligation,
condition, covenant or instrument to which the Issuer or any of its subsidiaries
is a party or bound or to which its or their property is subject; or (iii) any
statute, law, rule, regulation, judgment, order or decree of any court,
regulatory body, administrative agency, governmental body, arbitrator or other
authority having jurisdiction over the Issuer or any of its subsidiaries or any
of its or their properties; except with respect to clauses (ii) and (iii) as
would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the condition (financial or otherwise), earnings,
business or properties of the Issuer and its subsidiaries, taken as a whole,
whether or not arising from transactions in the ordinary course of business (a
“Material Adverse Effect”) or a material adverse effect on the performance of
this Agreement or the Transaction.

 

Section 4.16         Consolidated Financial Statements. The consolidated
historical financial statements and schedules of the Issuer and its consolidated
subsidiaries included or incorporated by reference in the Offering Memorandum
present fairly in all material respects the financial condition, results of
operations and cash flows of the Issuer and its consolidated subsidiaries, and
Digital Cinema Implementation Partners, LLC (“DCIP”) and its consolidated
subsidiaries, as applicable, as of the dates and for the periods indicated,
comply as to form with the applicable accounting requirements of Regulation S-X
under the Securities Act, and have been prepared in conformity with generally
accepted accounting principles applied on a consistent basis throughout the
periods involved (except as otherwise noted therein). The summary financial data
set forth under the caption “Summary—Summary Consolidated Historical Financial
and Other Data” in the Offering Memorandum fairly present, on the basis stated
in the Offering Memorandum, the information included or incorporated by
reference therein. The interactive data in eXtensible Business Reporting
Language incorporated by reference in the Offering Memorandum fairly present the
information called for in all material respects and have been prepared in
accordance with the SEC Commission’s rules and guidelines applicable thereto.

 



24

 

 

Section 4.17         Legal Proceedings. Other than as set forth in the Offering
Memorandum, there are no legal or governmental proceedings pending to which the
Issuer or any of its subsidiaries is a party or of which any property of the
Issuer or any of its subsidiaries is the subject which, if determined adversely
to the Issuer or any of its subsidiaries (i) would, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
performance of this Agreement, the Definitive Documents, the Security Documents
or the consummation of the Transaction or (ii) would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and, to the
best of the Issuer’s and the Guarantors’ knowledge, no such proceedings are
threatened or contemplated by governmental authorities or threatened by others.

 

Section 4.18          Properties. The Issuer and each of its subsidiaries own or
lease all such properties as are necessary to the conduct of their respective
operations as presently conducted, except as would not materially interfere with
the use made and proposed to be made of such properties or reasonably be
expected to have a Material Adverse Effect. Except as otherwise disclosed in the
Offering Memorandum or as would not reasonably be expected to result in a
Material Adverse Effect, the Issuer and each of its subsidiaries have good and
marketable title to all the properties and assets reflected as owned in the
Offering Memorandum, including the owned Real Properties in each case free and
clear of any security interests, mortgages, liens, encumbrances, equities,
claims and other defects, except for Permitted Liens (as defined in the New
First Lien Notes Indenture). Except as otherwise disclosed in the Offering
Memorandum or as would not reasonably be expected to result in a Material
Adverse Effect, the Real Property, improvements, equipment and personal property
held under lease by the Issuer and its subsidiaries are held under valid and
enforceable leases.

 

Section 4.19         Intellectual Property. Except as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
the Issuer and each of its subsidiaries (i) owns or otherwise possesses adequate
rights to use all material patents, patent applications, trademarks, service
marks, trade names, domain names, copyrights and registrations and applications
thereof, licenses, know-how, software, systems and technology (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures) and other intellectual property necessary
for the conduct of its respective businesses, (ii) has no reason to believe that
the conduct of its respective businesses infringe, violate or conflict with any
such right of others and (iii) has not received any written notice of any claim
of infringement, violation or conflict with, any such rights of others.

 

Section 4.20         No Violation. The Issuer and its subsidiaries are not in
violation or default of (i) any provision of its respective charter or bylaws
(or similar organizational documents), (ii) the terms of any indenture,
contract, lease, mortgage, deed of trust, note agreement, loan agreement or
other agreement, obligation, condition, covenant or instrument to which they are
a party or bound or to which their respective property is subject, or (iii) any
statute, law, rule, regulation, judgment, order or decree applicable to the
Issuer or any of its subsidiaries of any court, regulatory body, administrative
agency, governmental body, arbitrator or other authority having jurisdiction
over the Issuer or such subsidiary, or any of their respective properties, as
applicable, except with respect to clauses (ii) and (iii) where such violation
or default would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect or a material adverse effect on the
performance of this Agreement or the Transaction.

 



25

 

 

Section 4.21         KPMG. KPMG LLP, who have certified certain financial
statements of the Issuer and its consolidated subsidiaries and delivered their
report with respect to the audited consolidated financial statements and
schedules incorporated by reference in the Offering Memorandum, are an
independent registered public accounting firm with respect to the Issuer within
the meaning of the Securities Act and the applicable published rules and
regulations thereunder.

 

Section 4.22         CohnReznick. CohnReznick LLP, who have audited certain
financial statements of DCIP and its consolidated subsidiaries and delivered
their report with respect to the audited consolidated financial statements and
schedules incorporated by reference in the Offering Memorandum, are independent
auditors with respect to DCIP within the meaning of Rule 101 of the American
Institute of Certified Public Accountant’s Code of Professional Conduct and its
interpretations and rulings.

 

Section 4.23          Tax Returns. The Issuer and its subsidiaries have filed
all foreign, federal, state and local Tax returns that are required by Law to be
filed or have requested extensions thereof (except in any case in which the
failure so to file would not reasonably be expected to have a Material Adverse
Effect) and have paid all Taxes required to be paid by them and any other
assessment, fine or penalty levied against them, to the extent that any of the
foregoing is due and payable, except (i) for any such Tax, assessment, fine or
penalty that is currently being contested in good faith and for which adequate
reserves have been provided; (ii) as would not reasonably be expected to have a
Material Adverse Effect, whether or not arising from transactions in the
ordinary course of business; or (iii) as set forth in or contemplated in the
Offering Memorandum (exclusive of any amendment or supplement thereto).

 

Section 4.24          Labor. No labor problem or dispute with the employees of
the Issuer or any of its subsidiaries exists or, to the Issuer’s knowledge, is
threatened or imminent, and the Issuer is not aware of any existing or imminent
labor disturbance by the employees of any of its or its subsidiaries principal
suppliers, contractors or customers, that would reasonably be expected to have a
Material Adverse Effect, except as set forth in or contemplated in the Offering
Memorandum (exclusive of any amendment or supplement thereto).

 

Section 4.25          Dividends. No subsidiary of the Issuer is currently
prohibited, directly or indirectly, from paying any dividends to the Issuer,
from making any other distribution on such subsidiary’s capital stock, from
repaying to the Issuer any loans or advances to such subsidiary from the Issuer
or from transferring any of such subsidiary’s property or assets to the Issuer
or any other subsidiary of the Issuer, except as described in or contemplated by
the Offering Memorandum (exclusive of any amendment or supplement thereto) or as
would not reasonably be expected to have a Material Adverse Effect.

 

26

 

 

Section 4.26          Insurance. (i) The Issuer and each of its subsidiaries are
insured by insurers of recognized financial responsibility against such losses
and risks in such amounts and subject to such self-insurance retentions as are
prudent and customary in the businesses in which they are engaged; (ii) all
policies of insurance and fidelity or surety bonds insuring the Issuer or any of
the subsidiaries or their respective businesses, assets, employees, officers and
directors are in full force and effect; (iii) the Issuer and each of its
subsidiaries are in compliance with the terms of such policies and instruments
in all material respects; and there are no claims by the Issuer or any of its
subsidiaries under any such policy or instrument as to which any insurance
company is denying liability or defending under a reservation of rights clause;
and (iv) the Issuer and its subsidiaries have no reason to believe that they
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not reasonably be
expected to have a Material Adverse Effect, whether or not arising from
transactions in the ordinary course of business, except as set forth in or
contemplated in the Offering Memorandum (exclusive of any amendment or
supplement thereto).

 

Section 4.27          Licenses. The Issuer and each of its subsidiaries have all
licenses, franchises, permits, authorizations, approvals and orders and other
concessions of and from all governmental agencies that are necessary to own or
lease their properties and conduct their business as described in the Offering
Memorandum, except where the failure to have such licenses, franchises, permits,
authorizations, approvals or orders would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and to the best actual
knowledge of the Issuer and the Guarantors, the Issuer and any such subsidiary
have not received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit which,
individually or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would reasonably be expected to have a Material Adverse
Effect.

 

Section 4.28          Internal Controls. The Issuer and each of its subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences; and (v) the interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the Offering Memorandum fairly present the information called for in all
material respects and have been prepared in accordance with the SEC’s rules and
guidelines applicable thereto. The Issuer and its subsidiaries’ internal
controls over financial reporting are effective and the Issuer and its
subsidiaries are not aware of any material weakness in their internal controls
over financial reporting.

 

Section 4.29           Disclosure Controls. The Issuer and its subsidiaries
maintain “disclosure controls and procedures” (as such term is defined in Rule
13a-15(e) under the Exchange Act) and to the extent required thereunder, such
disclosure controls and procedures are effective.

 



27

 

 

Section 4.30          Environmental Laws. Other than as set forth in the
Offering Memorandum, to the best actual knowledge of the Issuer and the
Guarantors, the Issuer and its subsidiaries are not in violation of any statute,
any rule, regulation, decision or order of any governmental agency or body or
any court, domestic or foreign, relating to the use, disposal or release of
hazardous or toxic substances (collectively, “Environmental Laws”), owns or
operates any Real Property contaminated with any substance that is subject to
any Environmental Laws, is liable for any off-site disposal or contamination
pursuant to any Environmental Laws, or subject to any claim relating to any
Environmental Laws, which violation, contamination, liability or claim would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and the Issuer and the Guarantors are not aware of any pending
investigation which might lead to such a claim. Other than as set forth in the
Offering Memorandum (exclusive of any amendment or supplement thereto), there is
no judgment, decree, injunction, rule, writ or order of any governmental entity
or arbitrator under any Environmental Laws outstanding against the Issuer and
its subsidiaries which would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

Section 4.31          ERISA. Except as would not reasonably be expected to have
a Material Adverse Effect, none of the following events has occurred or exists:
(i) a failure to fulfill the obligations, if any, under the minimum funding
standards of ERISA, and the regulations and published interpretations thereunder
with respect to a Plan, determined without regard to any waiver of such
obligations or extension of any amortization period; (ii) an audit or
investigation by the Internal Revenue Service, the U.S. Department of Labor, the
Pension Benefit Guaranty Corporation or any other federal or state governmental
agency or any foreign regulatory agency with respect to the employment or
compensation of employees by any of the Issuer or any of its subsidiaries; (iii)
any breach of any contractual obligation, or any violation of law or applicable
qualification standards, with respect to the employment or compensation of
employees by the Issuer or any of its subsidiaries. Except as would not
reasonably be expected to have a Material Adverse Effect, none of the following
events has occurred or is reasonably likely to occur: (i) a material increase in
the aggregate amount of contributions required to be made to all Plans in the
current fiscal year of the Issuer and its subsidiaries compared to the amount of
such contributions made in the most recently completed fiscal year of the Issuer
and its subsidiaries; (ii) a material increase in the “accumulated
post-retirement benefit obligations” (within the meaning of Financial Accounting
Standards Board Accounting Standards Codification No. 715:
Compensation-Retirement Benefits) of the Issuer and its subsidiaries compared to
the amount of such obligations in the most recently completed fiscal year of the
Issuer and its subsidiaries; (iii) any event or condition giving rise to a
liability under Title IV of ERISA; or (iv) the filing of a claim by one or more
employees or former employees of the Issuer or any of its subsidiaries related
to their employment. For purposes of this paragraph, the term “Plan” means a
plan (within the meaning of Section 3(3) of ERISA) subject to Title IV of ERISA
with respect to which the Issuer or any of its subsidiaries may have any
liability.

 

Section 4.32          Money Laundering. The operations of the Issuer and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended and the money
laundering statutes and the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Issuer or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Issuer and the Guarantors, threatened.

 



28

 

 

Section 4.33         Sarbanes-Oxley. There is and has been no failure on the
part of the Issuer and any of the Issuer’s directors or officers, in their
capacities as such, to comply with any provision of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith (the
“Sarbanes-Oxley Act”), including Section 402 relating to loans and Sections 302
and 906 relating to certifications.

 

Section 4.34         OFAC. Neither the Issuer nor any of its subsidiaries nor,
to the knowledge of the Issuer and the Guarantors, any director, officer, agent,
employee or Affiliate of the Issuer or any of its subsidiaries (i) is currently
subject to any Sanctions (such persons, “Sanctioned Persons”) or other relevant
sanctions authority, and (ii) will use the proceeds of this offering, directly
or indirectly, to fund or facilitate the activities of any Sanctioned Persons or
entity or any country, region or territory that is, at the time of such funding
or facilitation, subject to Sanctions or any person or entity located in a
country, region or territory subject to Sanctions (including any administered or
enforced by the Office of Foreign Assets Control of the U.S. Treasury Department
or the U.S. Department of State), the United Nations Security Council, the
European Union, or the United Kingdom (including sanctions administered or
controlled by Her Majesty’s Treasury).

 

Section 4.35         Anti-bribery. Neither the Issuer nor any of its
subsidiaries nor, to the knowledge of the Issuer and the Guarantors, any
director, officer, agent, employee or Affiliate of the Issuer or any of its
subsidiaries is aware of or has taken any action, directly or indirectly, that
would result in a violation by such persons of the Foreign Corrupt Practices Act
of 1977 or the U.K. Bribery Act of 2010, each as may be amended, and the rules
and regulations thereunder (the “FCPA” and “UKBA”, respectively), or other
applicable anti-bribery laws and regulations), including, without limitation,
making use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to give, or
authorization of the giving of anything of value to any “foreign official” (as
such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office, in contravention of the
FCPA, the UKBA or other applicable anti-bribery laws and regulations; and the
Issuer, its subsidiaries and, to the knowledge of the Issuer and the Guarantors,
its and their respective Affiliates have conducted their businesses in
compliance with the FCPA, the UKBA or other applicable anti-bribery laws and
regulations, and have instituted and maintain and enforce policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

 

Section 4.36         Sanctions. Neither the Issuer nor any of its subsidiaries
nor, to the knowledge of the Issuer and the Guarantors, any director, officer,
agent, employee or Affiliate of the Issuer or any of its subsidiaries, is a
person that is, or is 50.0% or more owned or otherwise controlled by a person
that is: (i) the subject of any Sanctions; or (ii) located, organized or
resident in a country, region or territory that is, or whose government is, the
subject of Sanctions that broadly prohibit dealings with that country, region or
territory (including at the time of this agreement, Cuba, Iran, North Korea,
Syria and Crimea) (collectively, “Sanctioned Countries” and each, a “Sanctioned
Country”).

 

Section 4.37         Statistical Data. The statistical and market-related data
and forward-looking statements included in the Offering Memorandum are based on
or derived from sources that the Issuer and its subsidiaries believe to be
reliable and accurate and represent their good faith estimates that are made on
the basis of data derived from such sources.

 



29

 

 

Section 4.38          Prohibited Dealings. The Issuer and its subsidiaries have
not engaged in any dealings or transactions with or for the benefit of
Sanctioned Persons, or with or in a Sanctioned Country, in the preceding 3
years, nor does the Issuer or any of its subsidiaries have any plans to deal or
transact with Sanctioned Persons, or with or in Sanctioned Countries.

 

Section 4.39          [Reserved] 

 

Section 4.40          Information Technology. (i) There have been no material
breaches or violations of (or unauthorized access to) the Issuer or its
subsidiaries’ information technology assets and equipment, computers, systems,
networks, hardware, software, websites, applications and databases
(collectively, the “IT Systems”) or any personal, personally identifiable,
sensitive, confidential or regulated data (collectively, “Personal Data”)
processed or stored by or on behalf of the Issuer or its subsidiaries, except
for those that have been remedied without material cost or liability or the duty
to notify any regulator, nor are there any pending internal investigations of
the Issuer or its subsidiaries relating to the same and (ii) the Issuer and its
subsidiaries are presently in compliance in all material respects with all
applicable laws, statutes and regulations and contractual obligations relating
to the privacy and security of IT Systems and Personal Data.

 

ARTICLE V

[Reserved]

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE BACKSTOP PARTIES

 

Each Backstop Party represents and warrants as to itself only (unless otherwise
set forth herein, as of the date of this Agreement and as of the Closing Date)
as set forth below.

 

Section 6.1            Incorporation. Such Backstop Party is a legal entity duly
organized, validly existing and, if applicable, in good standing (or the
equivalent thereof) under the Laws of its jurisdiction of incorporation or
organization.

 

Section 6.2            Corporate Power and Authority. Such Backstop Party has
the requisite power and authority (corporate or otherwise) to enter into,
execute and deliver this Agreement and each Definitive Document to which such
Backstop Party is a party and to perform its obligations hereunder and
thereunder and has taken all necessary actions (corporate or otherwise) required
for the due authorization, execution, delivery and performance by it of this
Agreement and the Definitive Documents to which such Backstop Party is a party.

 

Section 6.3            Execution and Delivery. This Agreement and each
Definitive Document to which such Backstop Party is a party (a) has been, or
prior to its execution and delivery will be, duly and validly executed and
delivered by such Backstop Party and (b) will constitute valid and legally
binding obligations of such Backstop Party, enforceable against such Backstop
Party in accordance with its respective terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization or other similar Laws limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

 



30

 

 

Section 6.4            No Registration. Such Backstop Party understands that the
Securities issued to any Backstop Party in satisfaction of the Backstop
Commitment and the non-cash portion of the Backstop Commitment Premiums (a) 
have not been registered under the Securities Act by reason of a specific
exemption from the registration provisions of the Securities Act, the
availability of which depends on, among other things, the bona fide nature of
the investment intent and the accuracy of such Backstop Party’s representations
as expressed herein or otherwise made pursuant hereto, and (b) cannot be sold
unless subsequently registered under the Securities Act or an exemption from
registration is available. Such Backstop Party represents and warrants that it
has not engaged and will not engage in “general solicitation” or “general
advertising” (each within the meaning of Regulation D of the Securities Act) of
or to investors with respect to offers or sales of the Unsubscribed New First
Lien Notes, Rights Offering Notes or shares of the Class A Common Stock issued
to such Backstop Party in satisfaction of the non-cash portion of the Backstop
Commitment Premiums, in each case under circumstances that would cause the
offering or issuance of the Unsubscribed New First Lien Notes, the Rights
Offering Notes or shares of the Class A Common Stock issued in satisfaction of
the non-cash portion of the Backstop Commitment Premiums under this Agreement
not to be exempt from registration under the Securities Act pursuant to
Section 4(a)(2), the provisions of Regulation D or any other applicable
exemption.

 

Section 6.5            Purchasing Intent. Each Backstop Party is acquiring the
Unsubscribed New First Lien Notes issued to such Backstop Party, in satisfaction
of its Backstop Commitment, in each case, for its own account or for the account
of its Affiliates, as applicable, and not as a nominee or agent, and not with
the view to, or for resale in connection with, any distribution thereof not in
compliance with applicable securities laws, and each such Backstop Party has no
present intention of selling, granting any participation in, or otherwise
distributing the same, except in compliance with applicable securities laws.

 

Section 6.6            Sophistication; Evaluation. Such Backstop Party has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of its investment in the Rights Offering Notes
and the Unsubscribed New First Lien Notes, as applicable. Such Backstop Party is
an institutional “accredited investor” within the meaning of Rule 501(a)(1),
(2), (3) or (7) of the Securities Act or a “qualified institutional buyer”
within the meaning of Rule 144A of the Securities Act. Such Backstop Party is a
sophisticated institutional accredited investor, and such Backstop Party
understands and is able to bear any economic risks associated with such
investment (including the necessity of holding such securities for an indefinite
period of time). Except for the representations and warranties of the Credit
Parties expressly set forth in this Agreement or any other Definitive Document,
such Backstop Party has conducted and relied upon its own due diligence
investigation of the Credit Parties and independently evaluated the merits and
risks of its decision to enter into this Agreement and the Transaction Support
Agreement and to invest in the Securities. Such Backstop Party acknowledges that
(x) Moelis & Company LLC (“Moelis”) has not made any recommendation to such
Backstop Party as to whether or not it should enter into this Agreement or the
Transaction Support Agreement or invest in the Securities and (y) it has not
relied on Moelis in making its investment decision of whether or not to invest
in the Securities. Such Backstop Party agrees not to assert any claim against
Moelis in connection with such Backstop Party’s decision to enter into this
Agreement or the Transaction Support Agreement or to invest in the Securities.

 



31

 

 

Section 6.7            Subordinated Notes. Solely with respect to the Backstop
Parties for purposes of this Section 6.7, as of the date hereof, each Backstop
Party or its Affiliates, as applicable, is the beneficial owner, or has
investment or voting discretion or control with respect to funds or accounts for
the beneficial owners, of the aggregate principal amount of Subordinated Notes
set forth on the signature page to the Transaction Support Agreement executed by
such Backstop Party.

 

Section 6.8            No Conflict. The execution and delivery by such Backstop
Party of this Agreement and the other Definitive Document to which it is a
party, the compliance by such Backstop Party with the provisions hereof and
thereof and the consummation of the Transaction contemplated herein and therein
will not (a) result in any violation of the provisions of the organizational or
governing documents of such Backstop Party, or (b) result in any violation of
any Law or Order applicable to such Backstop Party or any of its properties.

 

Section 6.9            Consents and Approvals. No consent, approval,
authorization, Order, registration or qualification of or with any Governmental
Entity having jurisdiction over such Backstop Party or any of its properties is
required for the execution and delivery by such Backstop Party of this Agreement
and each other Definitive Document to which such Backstop Party is a party, the
compliance by such Backstop Party with the provisions hereof and thereof and the
consummation of the Transaction (including the purchase by each Backstop Party
of its Backstop Commitment Percentage or its portion of the Rights Offering
Notes) contemplated herein and therein.

 

Section 6.10          No Broker’s Fees. Such Backstop Party is not a party to
any Contract with any Person (other than with respect to the Definitive
Documents) that would give rise to a valid Claim against such Backstop Party for
a brokerage commission, finder’s fee or like payment in connection with the
Rights Offering or the sale of the Unsubscribed New First Lien Notes, as
applicable to such Backstop Party.

 

ARTICLE VII

ADDITIONAL COVENANTS

 

Section 7.1            Commercially Reasonable Efforts. Without in any way
limiting any other respective obligation of the Credit Parties or any Backstop
Party in this Agreement, each of the Credit Parties and (solely with respect to
clauses (iii) and (iv) below) each of the Backstop Parties shall use
commercially reasonable efforts to take or cause to be taken all actions, and do
or cause to be done all things, reasonably necessary, proper or advisable in
order to consummate and make effective the Transaction contemplated by this
Agreement, including using commercially reasonable efforts in:

 

(i)            timely preparing and filing all documentation reasonably
necessary to effect all necessary notices, reports and other filings of such
Person and timely taking all actions as are reasonably necessary to obtain as
promptly as practicable all consents, registrations, approvals, permits and
authorizations necessary or advisable to be obtained from any third party or
Governmental Entity;

 



32

 

 

(ii)           defending any causes of action, suits, or legal or regulatory
proceedings or any other action taken by any Person in any way challenging
(A) this Agreement or any Definitive Document or (B) the consummation of the
Transaction contemplated hereby and thereby, including seeking to have any stay
or temporary restraining order entered by any Governmental Entity vacated or
reversed; and

 

(iii)          working together in good faith to finalize the Definitive
Documents and all other documents relating thereto, including taking any and all
reasonably necessary actions in furtherance of the Transaction and this
Agreement and the other Transaction Agreements.

 

(iv)          not taking any action, including commencing or initiating (or
encouraging any other person to commence or initiate) any proceeding or
opposition, or failing to take any action, directly or indirectly, nor
encouraging any other person or entity to take any action or fail to take any
action, that is materially inconsistent with or that would prevent, interfere
with, forestall, delay or impede the consummation of the Transaction.

 

Section 7.2            Blue Sky. The Credit Parties shall, on or before the
Closing Date, take such action as the Credit Parties shall reasonably determine
is necessary in order to obtain an exemption for, or to qualify the Rights
Offering Notes and any Unsubscribed New First Lien Notes issued hereunder for
sale to the Backstop Parties at the Closing Date pursuant to this Agreement
under applicable securities and “Blue Sky” laws of the states of the United
States (or to obtain an exemption from such qualification) and any applicable
foreign jurisdictions, and shall provide evidence of any such action so taken to
the Backstop Parties on or prior to the Closing Date. The Credit Parties shall
timely make all filings and reports relating to the offer and sale of the Rights
Offering Notes and any Unsubscribed New First Lien Notes issued hereunder
required under applicable securities and “Blue Sky” laws of the states of the
United States following the Closing Date. The Credit Parties shall pay all fees
and expenses in connection with satisfying its obligations under this
Section 7.2.

 

Section 7.3            No Integration; No General Solicitation. Neither the
Credit Parties nor any of their affiliates (as defined in Rule 501(b) of
Regulation D promulgated under the Securities Act) will, directly or through any
agent, sell, offer for sale, solicit offers to buy or otherwise negotiate in
respect of, any security (as defined in the Securities Act) that is or will be
integrated with the sale of the Unsubscribed New First Lien Notes in a manner
that would require registration of the Unsubscribed New First Lien Notes to be
issued by the Credit Parties on the Closing Date under the Securities Act. None
of the Credit Parties or any of their affiliates or any other Person acting on
its or their behalf will solicit offers for, or offer or sell, any Unsubscribed
New First Lien Notes by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D promulgated under
the Securities Act or in any manner involving a public offering within the
meaning of Section 4(a)(2).

 

Section 7.4             Listing. The issued shares of capital stock of the
Issuer shall at all times remain listed on the New York Stock Exchange.

 



33

 

 

Section 7.5           Compliance with the New First Lien Notes Indenture and
Second Lien Subordinated Notes Indenture. Other than with respect to the
Transactions, the Credit Parties shall abide by and comply with the covenants
and restrictions described in the section “Description of New First Lien Notes”
and “Description of New Second Lien Notes” in the Offering Memorandum from and
after the date (the “Launch Date”) that the Offering Memorandum is first made
available to holders of the Subordinated Notes as if the New First Lien Notes
Indenture and Second Lien Subordinated Notes Indenture were entered into and
legally binding on the Credit Parties on such date.

 

Section 7.6           Incurrence of Additional Debt Obligations. Other than with
respect to the Transactions, the Credit Parties shall not incur, create, assume,
guarantee or otherwise become liable for any obligation for borrowed money,
purchase money indebtedness or any obligation of any other person or entity,
whether or not evidenced by a note, bond, debenture, guarantee, indemnity,
letter of credit or similar instrument, except in the ordinary course of
business consistent with past practice and as otherwise not prohibited under
this Agreement.

 

Section 7.7           Alternative Transactions. The Credit Parties shall not,
and shall not encourage any other person to, solicit, engage in negotiations or
otherwise pursue or enter into any Alternative Transaction.

 

Section 7.8           DTC Eligibility. To the extent permitted by DTC, the
Credit Parties shall use commercially reasonable efforts to promptly make all
New First Lien Notes deliverable to the Backstop Parties eligible for deposit
with DTC.

 

Section 7.9           Use of Proceeds. The Issuer will apply the proceeds from
the exercise of each of the Subscription Rights and the Oversubscription Rights
and the sale of the Unsubscribed New First Lien Notes for general corporate
purposes, including further increasing its liquidity and be subject to each
covenant in the New First Lien Notes Indenture.

 

Section 7.10         Registration Rights Agreement. From and after the Closing
Date each Backstop Party or any other holder of shares of Class A Common Stock
issued hereunder, that are “control” or “restricted” securities or cannot be
sold without volume or manner of sale restrictions under Rule 144 of the
Securities Act, shall be entitled to registration rights for such holder’s
shares of Class A Common Stock pursuant to the Registration Rights Agreement.
Upon the effectiveness of a registration statement, the Company will cause the
shares of Class A Common Stock to be approved for listing on the New York Stock
Exchange. The Registration Rights Agreement to be entered into as of the Closing
Date shall have terms that are customary for a transaction of this nature and
shall be in form and substance reasonably acceptable to the Requisite Backstop
Parties and the Credit Parties.

 

Section 7.11         Notes Legend. Each certificate evidencing New First Lien
Notes that is issued in connection with this Agreement shall be stamped or
otherwise imprinted with the legends described in “Notice to Investors; Transfer
Restrictions” in the Offering Memorandum.

 

Section 7.12         Conditions to Modification of the Convertible Notes
Exchange. The Company shall not modify the Convertible Notes Exchange in any
manner whatsoever, including such that $600.0 million principal amount of the
amended Convertible Notes does not receive a first-priority lien on the
Collateral that is pari passu in all respects with the Credit Agreement
Facility, the Existing First Lien Notes and the New First Lien Notes (subject to
the terms of the Intercreditor Agreement) and the full $600.0 million principal
amount is not due on May 1, 2026 with no springing maturities or put rights on
behalf of the holders thereof. FOR THE AVOIDANCE OF DOUBT NO BACKSTOP PARTY IS
AGREEING TO OR REQUIRED TO AGREE TO ANY ALTERNATIVE TRANSACTION.

 



34

 

 

 

ARTICLE VIII

CONDITIONS TO THE OBLIGATIONS OF THE PARTIES

 

Section 8.1           Conditions to the Obligations of the Backstop Parties. The
obligations of each Backstop Party to consummate the Transaction contemplated
hereby shall be subject to (unless waived or amended in accordance with
Section 8.2 hereof) the satisfaction of the following conditions prior to or at
the Closing:

 

(a)           Exchange Offer and Consent Solicitation. The Exchange Offer and
Consent Solicitation shall have been consummated, in all material respects, in
accordance with the Definitive Documents (including the execution of the
proposed amendments to the Subordinated Notes Indentures in the manner
contemplated by the Offering Memorandum), and the Settlement Date shall have
occurred.

 

(b)           Rights Offering. The Rights Offering shall have been conducted, in
all material respects, in accordance with the Definitive Documents, and the
Rights Offering Expiration Time shall have occurred.

 

(c)           Opinions.

 

(i)             The Backstop Parties shall have received opinions from Weil,
Gotshal & Manges LLP, counsel for the Credit Parties, on and dated as of the
Closing Date, substantially in the form set forth in Exhibit C hereto.

 

(ii)            The Backstop Parties shall have received opinions from Quarles &
Brady LLP, counsel for the Guarantors organized under the laws of the State of
Arizona on and dated as of the Closing Date, in form and substance acceptable to
the Requisite Backstop Parties.

 

(iii)           The Backstop Parties shall have received opinions from Husch
Blackwell LLP, counsel for the Guarantors organized under the laws of Kansas and
Missouri on and dated as of the Closing Date, in form and substance satisfactory
to the Requisite Backstop Parties.

 

(d)           Fees and Expense Reimbursement. The Credit Parties shall have paid
(or such amounts shall be paid concurrently with the Closing) all fees and
expense reimbursement amounts invoiced through the Closing Date as required in
accordance with the terms of the Transaction Support Agreement, the Milbank Fee
Letter and the Guggenheim Fee Letter, which amounts may be paid from the
proceeds from the Rights Offering.

 



35

 

 

(e)           Consents. All governmental and third-party notifications, filings,
consents, waivers and approvals set forth on Schedule 4 and required for the
consummation of the Transaction contemplated by this Agreement or the other
Definitive Documents shall have been made or received.

 

(f)            No Legal Impediment to Issuance. No Law or Order shall have been
enacted, adopted or issued by any Governmental Entity that prohibits the
Transaction contemplated by this Agreement or the other Definitive Documents.

 

(g)           Representations and Warranties.

 

(i)             The representations and warranties of the Credit Parties
contained in Sections 4.5 (Rule 144A(d)(3)), 4.6 (No Registration), 4.7
(Investment Company Act), 4.9 (Due Incorporation), 4.10 (Authorized Shares) 4.12
(Due Authorization and Enforceability), 4.13 (Security Documents) (but as it
relates to perfection of the security interests under the Security Documents,
only to the extent any such security interest may be perfected by the filing of
a financing statement under the Uniform Commercial Code), 4.15 (No Conflict),
4.20 (No Violation), 4.32 (Money Laundering), 4.34 (OFAC), 4.35 (Anti-bribery),
4.36 (Sanctions) and 4.38 (Prohibited Dealings) shall be true and correct in all
respects on and as of the date of this Agreement and the Closing Date with the
same effect as if made on and as of the Closing Date (except for such
representations and warranties made as of a specified date, which shall be true
and correct only as of the specified date).

 

(ii)            The representations and warranties of the Credit Parties
contained in Sections 4.17 (Legal Proceedings), 4.23 (Tax Returns), 4.28
(Internal Controls) and 4.33 (Sarbanes-Oxley) shall be true and correct in all
material respects on and as of the date of this Agreement and the Closing Date
with the same effect as if made on and as of the Closing Date (except for such
representations and warranties made as of a specified date, which shall be true
and correct in all material respects only as of the specified date).

 

(iii)           The representations and warranties of the Credit Parties
contained in this Agreement other than those referred to in clauses (i) and
(ii) above shall be true and correct (disregarding all materiality or Material
Adverse Effect qualifiers) on and as of the date of this Agreement and the
Closing Date with the same effect as if made on and as of the Closing Date
(except for such representations and warranties made as of a specified date,
which shall be true and correct only as of the specified date), except where the
failure to be so true and correct does not constitute, individually or in the
aggregate, a Material Adverse Effect or would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
performance of this Agreement or the Transaction.

 

(h)           Covenants. The Credit Parties shall have performed and complied,
in all material respects, in the reasonable determination of the Requisite
Backstop Parties, with all of their respective covenants and agreements
contained in this Agreement that contemplate, by their terms, performance or
compliance on or prior to the Closing Date.

 



36

 

 

(i)            Material Adverse Effect. Since March 31, 2020, there shall not
have occurred, and there shall not exist (i) except as described in the Offering
Memorandum, any Event that has had or reasonably would be expected to have,
individually or in the aggregate, a Material Adverse Effect, or (ii) any default
or event of default under any material contract, including no Default or Event
of Default (as each is defined under each Senior Debt Facilities) under each
Senior Debt Facilities.

 

(j)            Officer’s Certificate. The Backstop Parties shall have received
on and as of the Closing Date a certificate of the chief executive officer or
chief financial officer of the Company confirming that the conditions set forth
in Sections 8.1(g), (h), and (i) hereof have been satisfied.

 

(k)           Backstop Premiums. The Credit Parties shall have paid in cash or
issued, as applicable (or such amounts shall be paid or issued, as applicable,
concurrently with the Closing) to each Backstop Party and each Initial Backstop
Party its portion of the Backstop Premiums as set forth in Section 3.2 hereof.

 

(l)            Funding Notice. The Backstop Parties shall have received the
Funding Notice in accordance with the terms of this Agreement.

 

(m)          Transaction Support Agreement. The Transaction Support Agreement
shall be in full force and effect and shall have not been terminated.

 

(n)           Execution of the Definitive Documents. Entry into the Definitive
Documents in each case acceptable in form and substance to the Requisite
Backstop Parties except for the Intercreditor Agreement, which shall be
acceptable in form and substance to Backstop Parties holding at least
66[image_001.gif]% of the aggregate Backstop Commitments, as of the date on
which the consent or approval is solicited, in their sole discretion.

 

(o)           Security Documents

 

(i)             The Backstop Parties shall have received each of the Security
Documents, duly executed and delivered by the Issuers and the Guarantors and the
Collateral Agent; and

 

(ii)            The Backstop Parties shall have received the results of a recent
lien search with respect to the Issuer and the Guarantors in the jurisdiction
where each such Issuer and Guarantor is located, and such search results shall
reveal no liens on any assets of the Issuer and the Guarantors except for
Permitted Liens (as defined in the New First Lien Notes Indenture) or liens
discharged substantially concurrently with or prior to the Closing Date.

 

(p)           Escrow Certificate. Milbank LLP in its capacity as Noteholder
Representative (as defined in the Subscription Escrow Agreement) shall have
received a certificate from an officer of the Credit Parties certifying that (i)
the conditions for the release of funds under the Subscription Escrow Agreement
have been satisfied, (ii) the conditions in this Section 8.1 have been satisfied
or waived as provided for herein and (iii) the Credit Parties have complied with
their obligations and covenants of the Transaction Support Agreement.

 



37

 

 

(q)           Amendment to the Convertible Notes. $600.0 million principal
amount of Convertible Notes are amended to receive a first-priority lien on the
Collateral that is pari passu in all respects with the Credit Agreement
Facility, the Existing First Lien Notes and the New First Lien Notes (subject to
the terms of the Intercreditor Agreement) and the full $600.0 million principal
amount is due on May 1, 2026 with no springing maturities or put rights on
behalf of the holders thereof.

 

Section 8.2            Waiver or Amendment of Conditions to the Obligations of
the Backstop Parties(a). All or any of the conditions set forth in
Sections 8.1(a), (b), (c), (e), (f), (g), (h) (other than as set forth in the
next sentence), (i), (j), (k), (m), (n) (other than as set forth in the next
sentence) and (o) hereof may only be waived or amended in whole or in part with
respect to all Backstop Parties by a written instrument executed by the
Requisite Backstop Parties in their sole discretion, and if so waived, all
Backstop Parties shall be bound by such waiver or amendment. The conditions set
forth in (i) Section 8.1(q) hereof and in Section 8.1(h) hereof with respect to
the covenant in Section 7.12 may only be waived or amended in whole or in part
with respect to all Backstop Parties by a written instrument executed by
Backstop Parties holding at least 90% of the aggregate Backstop Commitments, as
of the date on which the consent or approval is solicited, in their sole
discretion, and if so waived, all Backstop Parties shall be bound by such waiver
or amendment and (ii) Section 8.1(n) hereof, solely with respect to the
Intercreditor Agreement, may only be waived or amended in whole or in part with
respect to all Backstop Parties by a written instrument executed by Backstop
Parties holding at least 66[image_001.gif]% of the aggregate Backstop
Commitments, as of the date on which the consent or approval is solicited, in
their sole discretion, and if so waived, all Backstop Parties shall be bound by
such waiver or amendment. THE DETERMINATION AS TO WHETHER THE COMPANY HAS
COMPLIED WITH THE COVENANT IN SECTION 7.12 AND THE CONDITIONS IN SECTION 8.1(Q)
AND SECTION8.1(N) SHALL BE DETERMINED BY EACH BACKSTOP PARTY IN ITS SOLE AND
ABSOLUTE DISCRETION. Any of the conditions not listed in the preceding three
sentences may only be waived or amended in whole or in part with respect to all
Backstop Parties by a written instrument executed by all Backstop Parties.

 

Section 8.3            Conditions to the Obligations of the Credit Parties. The
obligations of the Credit Parties to consummate the Transaction contemplated
hereby at Closing with any Backstop Party is subject to (unless waived by the
Credit Parties in writing in their sole discretion) the satisfaction of each of
the following conditions:

 

(a)           Rights Offering. The Rights Offering Expiration Time shall have
occurred, and the Credit Parties shall have received at least $200 million in
cash pursuant to the Rights Offering.

 

(b)           No Legal Impediment to Issuance. No Law or Order shall have been
enacted, adopted or issued by any Governmental Entity that prohibits the
Transaction contemplated by this Agreement.

 

(c)           Representations and Warranties. The representations and warranties
of the Backstop Parties contained in this Agreement shall be true and correct in
all material respects on and as of the Closing Date with the same effect as if
made on and as of the Closing Date (except for such representations and
warranties made as of a specified date, which shall be true and correct in all
material respects only as of the specified date), except for such
representations and warranties in respect of which the failure to be true and
correct in all material respects would not reasonably be expected to,
individually or in the aggregate, have a material and adverse effect on the
ability of such Backstop Parties to consummate the Transaction.

 



38

 

 

(d)           Covenants. The Backstop Parties shall have performed and complied,
in all material respects, with all of their respective covenants and agreements
contained in this Agreement that contemplate, by their terms, performance or
compliance prior to the Closing Date.

 

(e)           Transaction Support Agreement. The Transaction Support Agreement
shall be in full force and effect and shall have not been terminated as to all
parties thereto; it being understood that termination with respect to one or
more but not all of the Backstop Parties shall not constitute a failure of this
condition to be satisfied.

 

ARTICLE IX

INDEMNIFICATION AND CONTRIBUTION

 

Section 9.1             Indemnification Obligations. Subject to the limitations
set forth in this Article IX, from and after the date of this Agreement, the
Credit Parties (collectively, the “Indemnifying Parties” and each, an
“Indemnifying Party”) shall, jointly and severally, indemnify and hold harmless
each Backstop Party and its Affiliates, Related Funds, equity holders, members,
partners, general partners, managers and its and their respective
Representatives and controlling persons (each, an “Indemnified Person”) from and
against any and all losses, claims, damages, liabilities and costs and expenses
(other than Taxes of the Backstop Parties except to the extent otherwise
provided for in this Agreement) (collectively, “Losses”) that any such
Indemnified Person may incur or to which any such Indemnified Person may become
subject arising out of or in connection with this Agreement and the Transaction
contemplated hereby, including the Backstop Commitment, the Rights Offering, the
payment of the Backstop Premiums, the use of the proceeds of the Rights Offering
or any claim, challenge, litigation, investigation or proceeding relating to any
of the foregoing, regardless of whether any Indemnified Person is a party
thereto, whether or not such proceedings are brought by the Credit Parties,
their respective equity holders, Affiliates, Related Funds, creditors or any
other Person, and reimburse each Indemnified Person upon demand for reasonable
documented out-of-pocket (with such documentation subject to redaction only to
preserve attorney client and work product privileges) legal or other third-party
expenses actually incurred in connection with investigating, preparing to defend
or defending, or providing evidence in or preparing to serve or serving as a
witness with respect to, any lawsuit, investigation, claim or other proceeding
relating to any of the foregoing (including in connection with the enforcement
of the indemnification obligations set forth herein), irrespective of whether or
not the Transaction contemplated by this Agreement is consummated or whether or
not this Agreement is terminated; provided that the foregoing indemnity will
not, as to any Indemnified Person, apply to Losses (a) as to a Defaulting
Backstop Party or its Related Parties related to a Backstop Party Default by
such Defaulting Backstop Party or its Related Party, or (b) to the extent they
are found by a final, non-appealable judgment of a court of competent
jurisdiction to arise from bad faith, willful misconduct or gross negligence of
such Indemnified Person.

 



39

 

 

Section 9.2            Indemnification Procedure. Promptly after receipt by an
Indemnified Person of notice of the commencement of any claim, challenge,
litigation, investigation or proceeding (an “Indemnified Claim”), such
Indemnified Person will, if a claim is to be made hereunder against the
Indemnifying Party in respect thereof, notify the Indemnifying Party promptly in
writing of the commencement thereof; provided, that (a) the omission to so
notify the Indemnifying Party will not relieve the Indemnifying Party from any
liability that it may have hereunder except to the extent that it has been
materially prejudiced by such failure and (b) the omission to so notify the
Indemnifying Party will not relieve the Indemnifying Party from any liability
that it may have to such Indemnified Person otherwise than on account of this
Agreement. In case any such Indemnified Claims are brought against any
Indemnified Person and such Indemnified Person notifies the Indemnifying Party
of the commencement thereof, the Indemnifying Party will be entitled to
participate therein and, at its election by providing written notice to such
Indemnified Person, the Indemnifying Party will be entitled to assume the
defense thereof, with counsel reasonably acceptable to such Indemnified Person;
provided, that if the parties (including any impleaded parties) to any such
Indemnified Claims include both such Indemnified Person and the Indemnifying
Party and based on advice of such Indemnified Person’s counsel there are legal
defenses available to such Indemnified Person that are different from or
additional to those available to the Indemnifying Party, such Indemnified Person
shall have the right to select separate counsel to assert such legal defenses
and to otherwise participate in the defense of such Indemnified Claims. Upon
receipt of notice from the Indemnifying Party to such Indemnified Person of its
election to so assume the defense of such Indemnified Claims with counsel
reasonably acceptable to the Indemnified Person, the Indemnifying Party shall
not be liable to such Indemnified Person for expenses incurred by such
Indemnified Person in connection with the defense thereof or participation
therein (other than reasonable documented out-of-pocket costs of investigation)
unless (i) such Indemnified Person shall have employed separate counsel (in
addition to any local counsel) in connection with the assertion of legal
defenses in accordance with the proviso to the immediately preceding sentence
(it being understood, however, that the Indemnifying Party shall not be liable
for the expenses of more than one separate counsel representing the Indemnified
Person who is party to such Indemnified Claims (in addition to one local counsel
in each jurisdiction where local counsel is required), (ii) the Indemnifying
Party shall not have employed counsel reasonably acceptable to such Indemnified
Person to represent such Indemnified Person within a reasonable time after the
Indemnifying Party has received notice of commencement of the Indemnified Claims
from, or delivered on behalf of, the Indemnified Person, (iii) after the
Indemnifying Party assumes the defense of the Indemnified Claims, the
Indemnified Person determines in good faith that the Indemnifying Party has
failed or is failing to defend such claim and provides written notice of such
determination and the basis for such determination, and such failure is not
reasonably cured within ten (10) Business Days following receipt of such notice
by the Indemnifying Party, or (iv) the Indemnifying Party shall have authorized
in writing the employment of counsel for such Indemnified Person.

 

Section 9.3             Settlement of Indemnified Claims. The Indemnifying Party
shall not be liable for any settlement of any Indemnified Claims effected by
such Indemnified Person without the written consent of the Indemnifying Party
(which consent shall not be unreasonably withheld, conditioned or delayed). If
any settlement of any Indemnified Claims is consummated with the written consent
of the Indemnifying Party or if there is a final judgment for the plaintiff in
any such Indemnified Claims, the Indemnifying Party agrees to indemnify and hold
harmless each Indemnified Person from and against any and all Losses by reason
of such settlement or judgment to the extent such Losses are otherwise subject
to indemnification by the Indemnifying Party hereunder in accordance with, and
subject to the limitations of, this Article IX. Notwithstanding anything in this
Article IX to the contrary, if at any time an Indemnified Person shall have
requested the Indemnifying Party to reimburse such Indemnified Person for legal
or other expenses in connection with investigating, responding to or defending
any Indemnified Claims as contemplated by this Article IX, the Indemnifying
Party shall be liable for any settlement of any Indemnified Claims effected
without its written consent if (i) such settlement is entered into more than
thirty (30) days after receipt by the Indemnifying Party of such request for
reimbursement and (ii) the Indemnifying Party shall not have reimbursed such
Indemnified Person in accordance with such request prior to the date of such
settlement. The Indemnifying Party shall not, without the prior written consent
of an Indemnified Person (which consent shall be granted or withheld,
conditioned or delayed in the Indemnified Person’s sole discretion), effect any
settlement of any pending or threatened Indemnified Claims in respect of which
indemnity or contribution has been sought hereunder by such Indemnified Person
unless (i) such settlement includes an unconditional release of such Indemnified
Person in form and substance satisfactory to such Indemnified Person from all
liability on the claims that are the subject matter of such Indemnified Claims
and (ii) such settlement does not include any statement as to or any admission
of fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

 



40

 

 

Section 9.4             Contribution. If for any reason the foregoing
indemnification is unavailable to any Indemnified Person or insufficient to hold
it harmless from Losses that are subject to indemnification pursuant to
Section 9.1 hereof, then the Indemnifying Party shall contribute to the amount
paid or payable by such Indemnified Person as a result of such Losses in such
proportion as is appropriate to reflect not only the relative benefits received
by the Indemnifying Party, on the one hand, and such Indemnified Person, on the
other hand, but also the relative fault of the Indemnifying Party, on the one
hand, and such Indemnified Person, on the other hand, as well as any relevant
equitable considerations. It is hereby agreed that the relative benefits to the
Indemnifying Party, on the one hand, and all Indemnified Persons, on the other
hand, shall be deemed, with respect to the Backstop Parties, to be in the same
proportion as (a) the total value received or proposed to be received by the
Credit Parties pursuant to the issuance and sale of the New First Lien Notes in
the Rights Offering and the Funding Amount contemplated by this Agreement bears
to (b) the Backstop Premiums paid or issued, or proposed to be paid or issued,
to the Backstop Parties and the Initial Backstop Parties. Subject to Section 9.6
hereof, the Indemnifying Parties also agree that no Indemnified Person shall
have any liability based on their comparative or contributory negligence to the
Indemnifying Parties in connection with an Indemnified Claim.

 

Section 9.5            Treatment of Indemnification Payments. All amounts paid
by an Indemnifying Party to an Indemnified Person under this Article IX shall,
to the extent permitted by applicable Law, be treated as adjustments to the
Purchase Price solely for Tax purposes. The provisions of this Article IX are an
integral part of the Transaction contemplated by this Agreement and without
these provisions the Backstop Parties would not have entered into this
Agreement.

 

Section 9.6             Survival of Representations, Warranties, Covenants,
Indemnities and Agreements. All covenants and agreements made in this Agreement
shall survive the Closing until satisfied in accordance with their terms, except
for covenants and agreements that by their express terms are to be satisfied at
Closing. All representations and warranties of the Credit Parties pursuant to
Article IV shall survive Closing. The indemnification and other obligations of
the Credit Parties pursuant to this Article IX and the other obligations set
forth in Section 10.6 hereof shall survive the Closing until the latest date
permitted by applicable Law.

 



41

 

 

ARTICLE X

TERMINATION

 

Section 10.1           Consensual Termination. This Agreement may be terminated,
and the Transaction contemplated hereby may be abandoned at any time prior to
the Closing Date by mutual written consent of the Credit Parties and the
Requisite Backstop Parties.

 

Section 10.2           Automatic Termination; General. This Agreement shall
automatically terminate:

 

(a)           upon Closing;

 

(b)           if the Transaction Support Agreement is terminated in accordance
with its terms with respect to all Parties thereto;

 

(c)           if any Credit Party is adjudged bankrupt or insolvent, files a
voluntary petition for relief seeking bankruptcy, dissolution, winding up,
liquidation or other relief, under any bankruptcy, insolvency or similar laws,
whether domestic or foreign, consents to the appointment of a receiver,
administrator or other similar official of all or a substantial part of its
property, makes a general assignment arrangement for the benefit of creditors or
takes any corporate action for authorizing any of the foregoing;

 

(d)           if any involuntary case against any Credit Party is commenced or
any involuntary petition seeking bankruptcy, dissolution, winding up,
liquidation, administration or other relief in respect of any Credit Party or
its debts, or a substantial part of its assets, under any bankruptcy,
insolvency, administration, receivership or similar laws, whether domestic or
foreign, is filed and either such involuntary proceeding is not dismissed within
fifteen (15) days after the filing thereof or any court order grants the relief
sought in such involuntary proceeding;

 

(e)           if any Credit Party admits in writing its inability to pay or meet
its debts as they mature or suspends payments thereof or consents to the
institution of, or fails to contest in a timely and appropriate manner, any
involuntary proceeding or petition described above or files an answer admitting
the material allegations of a petition filed against it in any such proceeding;
or

 

(f)            the Credit Parties file any cause of action against and/or seek
to restrict or hinder the enforcement of any rights of the holders of
Subordinated Notes Claims in their capacity as such that is inconsistent with
this Agreement (or if the Credit Parties support any such motion, application or
adversary proceeding commenced by any third party or consent to the standing of
any such third party).

 



42

 

 

Section 10.3           Termination by the Credit Parties. This Agreement may be
terminated by the Credit Parties upon written notice to each Backstop Party if:

 

(a)           the Closing Date has not occurred by the Outside Date (as the same
may be extended pursuant to Section 2.3(a) or Section 10.5(b) hereof); provided,
that the Credit Parties shall not have the right to terminate this Agreement
pursuant to this Section 10.3(a) if any of them is then in willful or
intentional breach of this Agreement; or

 

(b)           if the Credit Parties shall not receive at least two hundred
million United States dollars ($200,000,000) pursuant to the Rights Offering and
this Agreement; provided, that any termination pursuant to this Section 10.3(b)
shall not relieve or otherwise limit the liability of any Defaulting Backstop
Party hereto for any breach or violation of its obligations under this Agreement
or any documents or instruments delivered in connection herewith.

 

Section 10.4           Termination by the Requisite Backstop Parties. This
Agreement may be terminated by the Requisite Backstop Parties upon written
notice to the Credit Parties if:

 

(a)           The Credit Parties have not commenced the Exchange Offer and
Solicitation and the Rights Offering by the date hereof;

 

(b)           Definitive Documents.

 

(i)             The Definitive Documents (other than the Offering Memorandum and
the Transaction Support Agreement (including the documents attached thereto as
exhibits)) are not in a form acceptable to the Requisite Backstop Parties by (i)
in the case of the New First Lien Notes Indenture and the Second Lien
Subordinated Notes Indenture, July 21, 2020 and (ii) in the case of all other
Definitive Documents, July 27, 2020;

 

(ii)            Drafts of all Definitive Documents (other than the Offering
Memorandum, Transaction Support Agreement, New First Lien Notes Indenture and
Second Lien Subordinated Notes Indenture) are not delivered to the Backstop
Parties by July 21, 2020;

 

(c)           the Closing Date has not occurred by 4:00 p.m. (Eastern Time) on
August 1, 2020; provided that the Requisite Backstop Parties may agree in
writing to extend such deadline up to, but not exceeding, an aggregate of
fourteen (14) days (as it may be extended pursuant to Section 2.3(a) or
Section 10.5(b), the “Outside Date”);

 

(d)           any Credit Party shall have breached any representation, warranty,
covenant or other agreement made by such Credit Party in this Agreement or any
such representation or warranty shall have become inaccurate solely in respect
of those breaches or inaccuracies that would, individually or in the aggregate,
cause a condition set forth in Section 8.1(g), (h) or (j) not to be satisfied
and, solely in respect of those breaches or inaccuracies that are capable of
being cured, such breach or inaccuracy is not cured by such Credit Party by the
earlier of (x) five (5) Business Days after the occurrence of such breach or
after such representation or warranty has become inaccurate, and (y) three (3)
Business Days prior to the Outside Date; provided, that this Agreement shall not
terminate pursuant to this Section 10.4(d) if the Requisite Backstop Parties are
then in willful or intentional breach of this Agreement;

 

(e)           since March 31, 2020, except as disclosed in the Offering
Memorandum by the date hereof, there shall have occurred any Event, development,
occurrence or change that, individually, or together with all other Events, has
had or would reasonably be expected to have a Material Adverse Effect or a
material adverse effect on the performance of this Agreement or the Transaction;

 



43

 

 

(f)            (i) any of the Definitive Documents (including, in each case, any
of the term sheets or exhibits thereto) is amended or modified in any material
respect without the prior written consent of the Requisite Backstop Parties;
(ii) any Credit Party suspends, terminates or revokes the Definitive Documents;
or (iii) any Credit Party publicly announces its intention to take any such
action listed in sub-clause (i) or (ii) of this subsection;

 

(g)           there has occurred any default or event of default under any
material contract, including the occurrence of any Default or Event of Default
(as each is defined under each Senior Debt Facilities) under each Senior Debt
Facilities;

 

(h)           the Issuer’s Class A Capital Stock is no longer listed on the New
York Stock Exchange; or

 

(i)            any Credit Party breaches or terminates the Milbank Fee Letter or
the Guggenheim Engagement Letter.

 

Section 10.5           Termination by Backstop Parties(a).

 

(a)           This Agreement may be terminated by any Backstop Party, as to
itself only, upon written notice to the Credit Parties if the Closing Date has
not occurred by August 15, 2020.

 

(b)           If any Backstop Party denies or disaffirms this Agreement in
writing (electronic or otherwise), or upon the occurrence of any termination by
a Backstop Party (the “Withdrawing Backstop Party”) pursuant to Section 10.5(a)
hereof, the remaining Backstop Parties (other than any Withdrawing Backstop
Party) shall have the right, but not the obligation, within five (5) Business
Days after receipt of written notice from the Credit Parties to all Backstop
Parties of such withdrawal, which notice shall be given promptly following the
occurrence of such withdrawal and to all Backstop Parties substantially
concurrently (such five (5) Business Day period, the “Backstop Party Withdrawal
Replacement Period”), to make arrangements for one or more of the Backstop
Parties (other than the Withdrawing Backstop Party) to purchase all or any
portion of the Unsubscribed New First Lien Notes previously allocated to such
Withdrawing Backstop Party (such purchase, a “Backstop Party Withdrawal
Replacement”) on the terms and subject to the conditions set forth in this
Agreement (such Backstop Parties, the “Withdrawal Replacement Backstop
Parties”). Any such Unsubscribed New First Lien Notes purchased by or previously
allocated to a Withdrawal Replacement Backstop Party (i) shall be included,
among other things, in the determination of (x) the Unsubscribed New First Lien
Notes to be purchased by such Withdrawal Replacement Backstop Party for all
purposes hereunder, (y) the Backstop Commitment Percentage of such Withdrawal
Replacement Backstop Party for all purposes hereunder, including the allocation
of the Backstop Commitment Premiums, and (z) the Backstop Commitment of such
Withdrawal Replacement Backstop Party for purposes of the definition of the
“Requisite Backstop Parties” and (ii) shall not be included in the determination
of the New First Lien Notes (other than Unsubscribed New First Lien Notes) to be
purchased by such Withdrawal Replacement Backstop Party for all purposes
hereunder; provided, that for the avoidance of doubt, nothing in this clause
(ii) shall restrict such Withdrawal Replacement Backstop Party’s right to
exercise its Subscription Rights or Oversubscription Rights. If the withdrawal
of a Backstop Party occurs, the Outside Date shall be delayed only to the extent
necessary to allow for the Backstop Party Withdrawal Replacement to be completed
within the Backstop Party Withdrawal Replacement Period.

 



44

 

 

(c)            Nothing in this Agreement shall be deemed to require a Backstop
Party to purchase more than its Backstop Commitment Percentage of the
Unsubscribed New First Lien Notes, unless otherwise agreed by such Backstop
Party pursuant to Section 2.2 hereof unless otherwise agreed by such Backstop
Party pursuant to Section 2.3 hereof.

 

Section 10.6           Effect of Termination.

 

(a)            Upon termination of this Agreement as to all or any Party
pursuant to this Article X, this Agreement shall forthwith become void and of no
force or effect and there shall be no further obligations or liabilities on the
part of each such Party; provided, that (i) the obligations of the Credit
Parties to pay the fees and expense reimbursement pursuant to Section 8.1(d)
hereof and to satisfy their indemnification obligations pursuant to Article IX
shall survive the termination of this Agreement and shall remain in full force
and effect, in each case, until such obligations have been satisfied, (ii) the
provisions set forth in this Section 10.6 and Article XI shall survive the
termination of this Agreement in accordance with their terms and (iii) subject
to Section 11.10 hereof, nothing in this Section 10.6 shall relieve any Party
from liability for its gross negligence, willful misconduct or any willful or
intentional breach of this Agreement. For purposes of this Agreement, “willful
or intentional breach” means a breach of this Agreement that is a consequence of
an act undertaken by the breaching party with the knowledge that the taking of
such act would, or would reasonably be expected to, cause a breach of this
Agreement.

 

(a)            For the avoidance of doubt, upon any termination of this
Agreement other than in connection with the consummation of the Closing, each
Backstop Party will be deemed to have automatically revoked and withdrawn any
exercise of its Subscription Rights, its Oversubscription Rights and its
Backstop Commitments required to be provided pursuant to Section 2.2 and
otherwise revoked and withdrawn all consents given to amend the Subordinated
Notes, exchange or transfer to the Credit Parties any of its Subordinated Notes
or Subordinated Notes Claims pursuant to this Agreement, without any further
action and irrespective of the expiration or availability of any “withdrawal
period” or similar restriction, whereupon any such exercises, amendments and
consents will be deemed, for all purposes, to be null and void ab initio and
will not be considered or otherwise used in any manner by the Parties in
connection with the Transaction, the Rights Offering, and this Agreement, and
the Credit Parties agree not to accept any such exercises or consents or to
consummate the Rights Offering, and to take all actions necessary or reasonably
required to allow the Backstop Parties to arrange with their custodian and
brokers to effectuate the withdrawal of such exercises and consents, including
the reopening or extension of any withdrawal or similar periods.

 



45

 

 

ARTICLE XI

GENERAL PROVISIONS

 

Section 11.1          Notices. All notices and other communications in
connection with this Agreement shall be in writing and shall be deemed given if
delivered personally, sent via electronic facsimile (with confirmation), mailed
by registered or certified mail (return receipt requested) or delivered by an
express courier (with confirmation) to the Parties at the following addresses
(or at such other address for a Party as may be specified by like notice):

 

(a)           If to the Credit Parties:

 

One AMC Way 11500 Ash Street, Leawood, KS 66211, Attn: General Counsel1   with a
copy (which shall not constitute notice) to:   Weil, Gotshal & Manges LLP 767
Fifth Avenue New York, New York 10153 Attention: Ray C. Schrock, P.C. Corey
Chivers   E-mail: ray.schrock@weil.com   corey.chivers@weil.com

 

(b)          If to the Backstop Parties (or to any of them) or any other Person
to which notice is to be delivered hereunder, to the address set forth adjacent
to each such Backstop Party’s name on the signature page of such Backstop Party
hereto,

 

with a copy (which shall not constitute notice) to:   Milbank LLP 55 Hudson
Yards New York, New York 10001 Attention: Abhilash M. Raval   Michael Price  
Paul Denaro     E-mail: ARaval@milbank.com   MPrice@milbank.com  
PDenaro@milbank.com

 



 



1 NTD: Please add email.

 



46

 

 

Section 11.2          Assignment; Third-Party Beneficiaries. Neither this
Agreement nor any of the rights, interests or obligations under this Agreement
shall be assigned by any Party (whether by operation of Law or otherwise)
without the prior written consent of the Credit Parties and the Requisite
Backstop Parties, other than an assignment by a Backstop Party expressly
permitted by Section 2.3, Section 2.6 or Section 2.7 hereof, and any purported
assignment in violation of this Section 11.2 shall be void ab initio and of no
force or effect. Except as expressly provided in Article IX with respect to the
Indemnified Persons, this Agreement (including the documents and instruments
referred to in this Agreement) is not intended to and does not confer upon any
Person any rights or remedies under this Agreement other than to the Parties.

 

Section 11.3          Prior Negotiations; Entire Agreement. This Agreement
(including the agreements attached as Exhibits to and the documents and
instruments referred to in this Agreement) constitutes the entire agreement of
the Parties and supersedes all prior agreements, arrangements or understandings,
whether written or oral, among the Parties with respect to the subject matter of
this Agreement (including, for the avoidance of doubt, with respect to (i) the
allocation of the Backstop Premiums and (ii) the Commitments of each of the
Backstop Parties), except that the Parties hereto acknowledge that any
confidentiality agreements heretofore executed between or among the Parties will
each continue in full force and effect to the extent applicable pursuant to the
stated terms therein.

 

Section 11.4          Governing Law; Venue. THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD FOR ANY CONFLICTS OF LAW PRINCIPLES THAT WOULD APPLY THE LAWS OF ANY
OTHER JURISDICTION. THE PARTIES CONSENT AND AGREE THAT ANY ACTION TO ENFORCE
THIS AGREEMENT OR ANY DISPUTE, WHETHER SUCH DISPUTES ARISE IN LAW OR EQUITY,
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE AGREEMENTS, INSTRUMENTS AND
DOCUMENTS CONTEMPLATED HEREBY SHALL BE BROUGHT EXCLUSIVELY IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OR ANY NEW YORK STATE COURT
SITTING IN NEW YORK CITY, BOROUGH OF MANHATTAN. THE PARTIES CONSENT TO AND AGREE
TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK. EACH OF THE PARTIES HEREBY WAIVES AND AGREES
NOT TO ASSERT IN ANY SUCH DISPUTE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY CLAIM THAT (I) SUCH PARTY IS NOT PERSONALLY SUBJECT TO THE JURISDICTION
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
(II) SUCH PARTY OR SUCH PARTY’S PROPERTY IS IMMUNE FROM ANY LEGAL PROCESS ISSUED
BY THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OR
(III) ANY LITIGATION OR OTHER PROCEEDING COMMENCED IN THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IS BROUGHT IN AN INCONVENIENT FORUM.
THE PARTIES HEREBY AGREE THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION
WITH ANY SUCH ACTION OR PROCEEDING TO AN ADDRESS PROVIDED IN WRITING BY THE
RECIPIENT OF SUCH MAILING, OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW,
SHALL BE VALID AND SUFFICIENT SERVICE THEREOF AND HEREBY WAIVE ANY OBJECTIONS TO
SERVICE ACCOMPLISHED IN THE MANNER HEREIN PROVIDED.

 



47

 

 

Section 11.5          Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ALL RIGHTS
TO TRIAL BY JURY IN ANY JURISDICTION IN ANY ACTION, SUIT OR PROCEEDING BROUGHT
TO RESOLVE ANY DISPUTE AMONG THE PARTIES UNDER THIS AGREEMENT, WHETHER IN
CONTRACT, TORT OR OTHERWISE.

 

Section 11.6          Counterparts. This Agreement may be executed in any number
of counterparts, all of which will be considered one and the same agreement, and
will become effective when counterparts have been signed by each of the Parties
and delivered to each other Party (including via facsimile or other electronic
transmission), it being understood that each Party need not sign the same
counterpart. Any facsimile or electronic signature shall be treated in all
respects as having the same effect as having an original signature. Each Party
agrees that this Agreement and any other documents to be delivered in connection
herewith may be electronically signed, and that any electronic signatures
appearing on this Agreement or such other documents are the same as handwritten
signatures for the purposes of validity, enforceability and admissibility.

 

Section 11.7          Waivers and Amendments; Rights Cumulative; Consent;
Limitations. This Agreement may be amended, restated, modified or changed only
by a written instrument signed by the Credit Parties and the Requisite Backstop
Parties; provided, that, in addition to the foregoing consents, (a) any Backstop
Party’s prior written consent shall be required for any amendment that would,
directly or indirectly, (i) modify such Backstop Party’s Backstop Commitment
Percentage or Initial Backstop Commitment Percentage, (ii) increase the Purchase
Price to be paid in respect of the Unsubscribed New First Lien Notes, or
(iii) have a materially adverse and disproportionate effect on such Backstop
Party; and (b) the prior written consent of each Backstop Party shall be
required for any amendment that would, directly or indirectly, modify a
Significant Term. Notwithstanding the foregoing, Schedule 2 shall be revised as
necessary without requiring a written instrument signed by the Credit Parties
and the Requisite Backstop Parties to reflect conforming changes in the
composition of the Backstop Parties and Backstop Commitment Percentages as a
result of Transfers permitted and consummated in compliance with the terms and
conditions of this Agreement. The terms and conditions of this Agreement (other
than the conditions set forth in Sections 8.1, 8.2 and 8.3 hereof, the waiver
and amendment of which shall be governed solely by Article VIII) may be waived
or amended (A) by the Credit Parties only by a written instrument executed by
the Credit Parties and (B) by the Requisite Backstop Parties only by a written
instrument executed by the Requisite Backstop Parties. No delay on the part of
any Party in exercising any right, power or privilege pursuant to this Agreement
will operate as a waiver thereof, nor will any waiver on the part of any Party
of any right, power or privilege pursuant to this Agreement, nor will any single
or partial exercise of any right, power or privilege pursuant to this Agreement,
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege pursuant to this Agreement. Notwithstanding anything
to the contrary herein, the obligations, covenants and requirements of any
Backstop Party under this Agreement shall only apply to such Backstop Party and
the funds under its control from time to time.

 



48

 

 

Section 11.8          Headings. The headings in this Agreement are for reference
purposes only and will not in any way affect the meaning or interpretation of
this Agreement.

 

Section 11.9          Specific Performance. The Parties agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the Parties shall be entitled to an
injunction or injunctions without the necessity of posting a bond to prevent
breaches of this Agreement or to enforce specifically the performance of the
terms and provisions hereof, in addition to any other remedy to which they are
entitled at law or in equity. Unless otherwise expressly stated in this
Agreement, no right or remedy described or provided in this Agreement is
intended to be exclusive or to preclude a Party from pursuing any other rights
and remedies to the extent available under this Agreement, at law or in equity.

 

Section 11.10         Damages. Notwithstanding anything to the contrary in this
Agreement, none of the Parties will be liable for, and none of the Parties shall
claim or seek to recover, any punitive, special, indirect or consequential
damages or damages for lost profits in connection with the breach or termination
of this Agreement.

 

Section 11.11        No Reliance. No Backstop Party or any of its Related
Parties shall have any duties or obligations to the other Backstop Parties or
the Credit Parties in respect of this Agreement or the Transaction contemplated
hereby or thereby, except those expressly set forth herein. Without limiting the
generality of the foregoing, (a) no Backstop Party or any of its Related Parties
shall be subject to any fiduciary or other implied duties to the other Backstop
Parties or the Credit Parties, (b) no Backstop Party or any of its Related
Parties shall have any duty to take any discretionary action or exercise any
discretionary powers on behalf of any other Backstop Party, (c) no Backstop
Party or any of its Related Parties shall have any duty to the other Backstop
Parties to obtain, through the exercise of diligence or otherwise, to
investigate, confirm, or disclose to the other Backstop Parties any information
relating to the Credit Parties or any of their Subsidiaries that may have been
communicated to or obtained by such Backstop Party or any of its Affiliates in
any capacity, (d) no Backstop Party may rely or has relied, on any due diligence
investigation that any other Backstop Party or any Person acting on behalf of
such other Backstop Party may have conducted with respect to the Credit Parties
or any of their Affiliates or any of their respective securities, and (e) each
Backstop Party acknowledges that no other Backstop Party is acting as a
placement agent, initial purchaser, underwriter, broker or finder with respect
to its Unsubscribed New First Lien Notes, Backstop Commitment Percentage of its
Backstop Commitment.

 

Section 11.12         Publicity.

 

At all times prior to the Closing Date or the earlier termination of this
Agreement in accordance with its terms, the Credit Parties and the Backstop
Parties shall consult with each other prior to issuing any press releases (and
provide each other a reasonable opportunity to review and comment upon any such
release) or otherwise making public announcements with respect to the
Transaction contemplated by this Agreement as required in accordance with the
terms of the Transaction Support Agreement. Unless required by applicable law or
regulation, the Credit Parties agree to keep confidential the Backstop
Commitment Percentage (including as set forth on Schedule 2), the Initial
Backstop Commitment Percentage (including as set forth on Schedule 3), the
designees and amounts for any designations made pursuant to Section 2.7, the
funding amounts and Funding Notices pursuant to Section 2.4, and any bank
account, securities account or other holdings information (including with
respect to the Subordinated Notes) of the Backstop Parties or their Affiliates
as of the date hereof and at any time hereafter, absent the prior written
consent of any such Backstop Party; and if such announcement or disclosure is so
required by law or regulation, the Credit Parties shall provide each Backstop
Party with advanced notice of its intent to disclose such holdings information
and shall afford each Backstop Party a reasonable opportunity to (i) seek a
protective order or other appropriate remedy or (ii) review and comment upon any
such announcement or disclosure prior to the Credit Parties making such
announcement or disclosure; provided that the Credit Parties shall not be
required to incur any material costs and/or expenses or provide any indemnities
or the like in order to comply with the foregoing. When attaching a copy of this
Agreement to any public disclosure, the Credit Parties will redact any reference
to a specific Backstop Party, its Backstop Commitment Percentage, its Initial
Backstop Commitment Percentage or any of its holdings information, including the
signature pages, Schedule 2 and Schedule 3 hereto .

 



49

 

 

Section 11.13        No Recourse. Notwithstanding anything that may be expressed
or implied in this Agreement, and notwithstanding the fact that certain of the
Parties may be partnerships or limited liability companies, each Party
covenants, agrees and acknowledges that no recourse under this Agreement or any
documents or instruments delivered in connection with this Agreement shall be
had against any Party’s Affiliates or any of the respective Related Parties of
such Party or of the Affiliates of such Party (in each case other than the
Parties to this Agreement and each of their respective successors and permitted
assignees under this Agreement), whether by the enforcement of any assessment or
by any legal or equitable proceeding, or by virtue of any applicable Law, it
being expressly agreed and acknowledged that no personal liability whatsoever
shall attach to, be imposed on or otherwise be incurred by any of such Related
Parties, as such, for any obligation or liability of any Party under this
Agreement or any documents or instruments delivered in connection herewith for
any Claim based on, in respect of or by reason of such obligations or
liabilities or their creation; provided, however, nothing in this Section 11.13
shall relieve or otherwise limit the liability of any Party hereto or any of
their respective successors or permitted assigns for any breach or violation of
its obligations under this Agreement or such other documents or instruments. 
For the avoidance of doubt, none of the Parties will have any recourse, be
entitled to commence any proceeding or make any Claim under this Agreement or in
connection with the Transaction contemplated hereby except against any of the
Parties or their respective successors and permitted assigns, as applicable.

 

Section 11.14         Fiduciary Duties. Nothing in this Agreement shall require
the Credit Parties, nor the Credit Parties’ directors, managers, and officers,
to take or refrain from taking any action (including terminating this Agreement
under Article X hereof), to the extent that such person or persons determines,
based on the advice of sophisticated outside counsel that is familiar with
giving such advice, that taking, or refraining from taking, such action, as
applicable, would be inconsistent with their fiduciary obligations under
applicable Law; provided, that this Section 11.14 shall not impede any Party’s
right to terminate this Agreement pursuant to Article X hereof.

 

Section 11.15        Severability. In the event that any one or more of the
provisions contained in this Agreement is held to be invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein will not be in any way impaired thereby, it being
intended that all of the rights and privileges of the Parties hereto will be
enforceable to the fullest extent permitted by law.

 



50

 

 

Section 11.16        Exchange Rate.

 

(a)           For purposes of calculating the Exchange Consideration and Early
Exchange Consideration (each as defined in the Offering Memorandum) relating to
the 6.375% Senior Subordinated Notes due 2024, the Parties shall use the “Mid
Price” value of WM/Reuters Spot Closing Rate value as of 4:00 pm BST (London
time) for the trading date prior to the Rights Offering Expiration Time, on the
Bloomberg Terminal page “WMCO.”

 

(b)           For purposes of calculating the Subscription Rights and the
Oversubscription Rights relating to the 6.375% Senior Subordinated Notes due
2024, the Parties shall use the “Mid Price” value of WM/Reuters Spot Closing
Rate value as of 4:00 pm BST (London time) for the trading date prior to the
date hereof, on the Bloomberg Terminal page “WMCO.”

 

[Signature Pages Follow]

 



51

 

 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.

 

  AMC ENTERTAINMENT HOLDINGS, INC.       By: /s/ Sean D. Goodman   Name: Sean D.
Goodman   Title: Executive Vice President and Chief Financial Officer          
AMC CARD PROCESSING SERVICES, INC.       By: /s/ Sean D. Goodman   Name: Sean D.
Goodman   Title: President and Chief Financial Officer           AMC ITD, LLC  
    By: /s/ Sean D. Goodman   Name: Sean D. Goodman   Title: President and Chief
Financial Officer           AMC LICENSE SERVICES, LLC       By: /s/ Sean D.
Goodman   Name: Sean D. Goodman   Title: Chief Financial Officer          
AMERICAN MULTI-CINEMA, INC.       By: /s/ Sean D. Goodman   Name: Sean D.
Goodman   Title: Chief Financial Officer

 

[Signature Page to Backstop Commitment Agreement]

 





 

 

[Noteholder signature pages attached]

 





 

 

SCHEDULE 1 – GUARANTORS

 

Subsidiary Guarantors of Subordinated Notes, Credit  Agreement Facility and
Existing First Lien Notes  Jurisdiction AMC CARD PROCESSING SERVICES, INC.  AZ
AMC ITD, LLC  KS AMC LICENSE SERVICES, LLC  KS AMERICAN MULTI-CINEMA, INC.  MO

 





 

 

SCHEDULE 2 – BACKSTOP COMMITMENTS

 

[Redacted]

 





 

 

SCHEDULE 3 – INITIAL BACKSTOP PARTIES

 

[Redacted]

 





 

 

SCHEDULE 4 – CONSENTS

 

[To come]

 





 

 

EXHIBIT A – TRANSACTION SUPPORT AGREEMENT

 

[see attached]

 



 

 

EXHIBIT B

 

FORM OF FUNDING NOTICE

 

July 27, 2020

 

[Commitment Party]

[Address]

 

 

To whom it may concern:

 

This Funding Notice is delivered pursuant to Section 2.4 of the Backstop
Commitment Agreement, dated as of July 10, 2020 (the “Backstop Commitment
Agreement”), among AMC Entertainment Holdings, Inc (the “Company”), each of the
other credit parties listed on Schedule I thereto, you, and the other commitment
parties party thereto. Capitalized terms used herein but not defined herein
shall have the meaning ascribed to such term in the Backstop Commitment
Agreement.

 

As of the date hereof, the Company hereby provides you written notice that:

 

1.                                the aggregate principal amount of Rights
Offering Notes elected to be purchased by the Rights Offering Participants
pursuant to their Subscription Rights was $_________________, and the aggregate
Purchase Price therefor was $_________________;

 

2.                               the aggregate principal amount of Rights
Offering Notes (x) elected to be purchased by the Rights Offering Participants
pursuant to their Oversubscription Rights was $_________________ and (y) that is
actually determined to be issued and sold by the Issuer to the Rights Offering
Participants pursuant to the Oversubscription Rights is $__________________;

 

3.                               the aggregate principal amount of Rights
Offering Notes (excluding any Unsubscribed New First Lien Notes and excluding
the Oversubscription Amount) to be issued and sold by the Issuer pursuant to
Subscription Rights held on account of your Subordinated Notes Claims is
$_________________, and the aggregate Purchase Price therefor is
$_________________ (your “Subscription Amount”);

 

4.                                the aggregate principal amount of Rights
Offering Notes (excluding any Unsubscribed New First Lien Notes and excluding
the Subscription Amount) to be issued and sold by the Issuer pursuant to
Oversubscription Rights held on account of your Subordinated Notes Claims is
$_________________ (your “Oversubscription Amount”);

 

5.                               the aggregate principal amount of Unsubscribed
New First Lien Notes is $_________________, and the aggregate Purchase Price
required for the purchase thereof is $_________________;

 

6.                               the aggregate principal amount of Unsubscribed
New First Lien Notes (based upon your Backstop Commitment Percentage) to be
issued and sold by the Company to you is $__________________, and the aggregate
Purchase Price therefor is __________________ (your “Backstop Amount” and
together with your Purchase Amount and Oversubscription Amount, your “Funding
Amount”);

 





 

 

7.                               the aggregate Backstop Premium due to you is
$________________, and the aggregate Oversubscription Premium due to you is
$________________;

 

8.                               your aggregate Funding Amount (net of any
Backstop Premiums or Oversubscription Premium due and payable in cash by the
Issuer to such Backstop Party) is $__________________; as set forth in Exhibit A
hereto1 and

 

9.                               the account information (including wiring
instructions) for the escrow account to which you shall deliver and pay your
Funding Amount (the “Subscription Account”) is set forth in Annex I hereto.2



 

You are not required to fund at this time. You are required to fund no later
than [one Business Day prior to][on]3 the Closing Date.

 

Questions relating to this Funding Notice should be directed to
________________________ via email at ________________________________________
(please reference “AMC” in the subject line).

 

  Sincerely,           Global Bondholder Services Corporation,
as Rights Offering Subscription Agent

 



 



 



1 Note: The transfer agent shall attach a spreadsheet as Exhibit A showing the
calculation of the Funding Amount.

 

2 Note: For Backstop Parties that elect to use the Escrow Account, Annex I will
include the Escrow Account Information. For other parties, Annex I will include
the information for the Issuer's segregated account.

 

3 Note: Backstop Parties subject to the proviso of 2.4(b) shall fund directly to
the Issuer on the Closing Date.



 





 



 

EXHIBIT A

 

1.    Aggregate Elections and Issuances by Rights Offering Participants and
Backstop Parties

 

  Aggregate principal
amount elected to be
purchased Aggregate principal
amount to be issued and
sold Aggregate purchase
price Rights Offering Notes Pursuant to Subscription Rights
$[                         ] $[                          ]
$[                         ]   Rights Offering Notes Pursuant to
Oversubscription Rights $[                         ]
$[                          ] $[                         ]4 Unsubscribed New
First Lien Notes Pursuant to Backstop Commitment $[                         ]
$[                          ] $[                         ]5 Total
$[                         ] $200,000,000.00 $200,000,000.00

 

2.    Aggregate Premiums due to Oversubscription and Backstop Parties

 

Aggregate principal amount to be issued and sold pursuant to Oversubscription
Rights $[                         ]   Oversubscription Premium percentage 20.0 %
Oversubscription Premium $[                         ]       Maximum cash amount
of Backstop Commitment Premium $20,000,000.00   Less: Oversubcription Premium
(from above) ($[                         ] ) Cash amount of Backstop Commitment
Premium $[                         ]  

 

3.    Your Funding Amount

 

    Applicable
Percentage6     $ Amount   Subscription Amount   [       ] %  
$[                         ]   Oversubscription Amount   [       ] %  
$[                         ]   Unsubscribed New First Lien Notes   [       ] %  
$[                         ]   Less: Initial Backstop Premium   [       ] %  
($[                         ] ) Less: Cash amount of Backstop Commitment
Premium   [       ] %   ($[                         ] ) Less: Oversubcription
Premium   [       ] %   ($[                         ] ) Funding Amount        
$[                         ]  

 

 

Class A Common Stock of Backstop Premium   [                         ] shares

 

 

 

4 Excluding the aggregate Oversubscription Premium.

 

5 Excluding the aggregate Backstop Premium.

 

6 Your percentage of the aggregate issuances and premiums due.

 



 

 



ANNEX I

 





 



 